Exhibit 10.1

EXECUTION VERSION

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of August 25, 2020

among

INTERNATIONAL FLAVORS & FRAGRANCES INC.

INTERNATIONAL FLAVORS & FRAGRANCES (NEDERLAND) HOLDING B.V.

INTERNATIONAL FLAVORS & FRAGRANCES I.F.F. (NEDERLAND) B.V.

as Borrowers

THE LENDERS NAMED HEREIN

as Lenders

CITIBANK, N.A.

as Administrative Agent and

CITIBANK, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.,

BNP PARIBAS,

CREDIT SUISSE LOAN FUNDING LLC

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

 

Definitions and Accounting Terms

 

Section 1.01.

  Certain Defined Terms      1  

Section 1.02.

  Computation of Time Periods      23  

Section 1.03.

  Accounting Terms      24  

Section 1.04.

  Pro Forma Calculations      24  

Section 1.05.

  Divisions      24  

Section 1.06.

  Benchmark Replacement      24   ARTICLE 2

 

Amounts and Terms Of The Advances

 

Section 2.01.

  The Advances      24  

Section 2.02.

  Making the Advances      26  

Section 2.03.

  [Reserved]      27  

Section 2.04.

  Fees      27  

Section 2.05.

  Termination or Reduction of the Commitments      28  

Section 2.06.

  Repayment of Advances      29  

Section 2.07.

  Interest on Advances      29  

Section 2.08.

  Interest Rate Determination      29  

Section 2.09.

  Optional Conversion of Advances      31  

Section 2.10.

  Prepayments of Advances      32  

Section 2.11.

  Increased Costs      32  

Section 2.12.

  Illegality      34  

Section 2.13.

  Payments and Computations      34  

Section 2.14.

  Taxes      36  

Section 2.15.

  Sharing of Payments, Etc      39  

Section 2.16.

  Evidence of Debt      40  

Section 2.17.

  Use of Proceeds      40  

Section 2.18.

  Increase in the Aggregate Commitments      41  

Section 2.19.

  Extension of Termination Date      42  

Section 2.20.

  Defaulting Lenders      43  

Section 2.21.

  Mitigation Obligations; Replacement of Lenders      44  

Section 2.22.

  Termination of Borrowers      45  

Section 2.23.

  Benchmark Replacement      45   ARTICLE 3

 

Conditions to Effectiveness and Lending

 

Section 3.01.

  Conditions Precedent to Effectiveness of Section 2.01      46  

Section 3.02.

  Initial Advance to Each Designated Subsidiary      47  

Section 3.03.

  Conditions Precedent to Each Borrowing, Commitment Increase and Commitment
Extension      48  

Section 3.04.

  Conditions Precedent to Additional Commitment Availability Date      49  

Section 3.05.

  Determinations Under Section 3.01, 3.02 and 3.04      50  

 

i



--------------------------------------------------------------------------------

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01.

  Representations and Warranties of the Company      50   ARTICLE 5

 

COVENANTS OF THE COMPANY

 

Section 5.01.

  Affirmative Covenants      52  

Section 5.02.

  Negative Covenants      55  

Section 5.03.

  Financial Covenant      59   ARTICLE 6

 

EVENTS OF DEFAULT

 

Section 6.01.

  Events of Default      60   ARTICLE 7

 

GUARANTY

 

Section 7.01.

  Unconditional Guaranty      62  

Section 7.02.

  Guaranty Absolute      62  

Section 7.03.

  Waivers and Acknowledgments      63  

Section 7.04.

  Subrogation      64  

Section 7.05.

  Subordination      65  

Section 7.06.

  Continuing Guaranty; Assignments      66   ARTICLE 8

 

THE AGENT

 

Section 8.01.

  Appointment and Authority      66  

Section 8.02.

  Rights as a Lender      66  

Section 8.03.

  Exculpatory Provisions      66  

Section 8.04.

  Reliance by Agent      68  

Section 8.05.

  Delegation of Duties      68  

Section 8.06.

  Resignation of Agent      68  

Section 8.07.

  Non-Reliance on Agent and Other Lenders      69  

Section 8.08.

  No Other Duties, etc      69   ARTICLE 9

 

MISCELLANEOUS

 

Section 9.01.

  Amendments, Etc      70  

Section 9.02.

  Notices, Etc      70  

Section 9.03.

  No Waiver; Remedies      72  

Section 9.04.

  Costs and Expenses      72  

Section 9.05.

  Right of Set-off      74  

Section 9.06.

  Binding Effect      75  

Section 9.07.

  Assignments and Participations      75  

Section 9.08.

  Confidentiality      79  

Section 9.09.

  Designated Subsidiaries      80  

Section 9.10.

  Governing Law; Jurisdiction; Etc      81  

Section 9.11.

  Execution in Counterparts      82  

 

ii



--------------------------------------------------------------------------------

Section 9.12.

  Judgment      83  

Section 9.13.

  Substitution of Currency      83  

Section 9.14.

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
83  

Section 9.15.

  Patriot Act Notice      85  

Section 9.16.

  Power of Attorney      86  

Section 9.17.

  No Fiduciary Duty      86  

Section 9.18.

  Status of Certain Lenders and Former Borrower      86  

Section 9.19.

  Waiver of Jury Trial      86  

Section 9.20.

  Certain ERISA Matters      86  

Section 9.21.

  Acknowledgement Regarding Any Supported QFCs      87  

 

Schedules Schedule I – Commitments Schedule 5.02(a) – Existing Liens Exhibits
Exhibit A – Form of Note Exhibit B – Form of Notice of Revolving Borrowing
Exhibit C – Form of Assignment and Assumption Exhibit D – Form of Designation
Agreement Exhibit E – Tax Forms Exhibit F – Form of Solvency Certificate Exhibit
G – Form of Subsidiary Guaranty

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of August 25, 2020

This Second Amended and Restated Credit Agreement (this “Agreement”) is entered
into by and among INTERNATIONAL FLAVORS & FRAGRANCES INC., a New York
corporation (the “Company”), INTERNATIONAL FLAVORS & FRAGRANCES (NEDERLAND)
HOLDING B.V., a private limited liability company incorporated in the
Netherlands (“NL Holding”), INTERNATIONAL FLAVORS & FRAGRANCES I.F.F (NEDERLAND)
B.V., a private limited liability company incorporated in the Netherlands (“IFF
Nederland”), the banks, financial institutions and other institutional lenders
(the “Lenders”) from time to time party hereto and CITIBANK, N.A. (“Citibank”),
as administrative agent (the “Agent”) for the Lenders.

WHEREAS, the Company and certain of its subsidiaries are party to that certain
Credit Agreement, dated as of November 9, 2011 (as amended and restated on
December 2, 2016, as further amended on May 21, 2018, as further amended on
June 6, 2018, as further amended on July 13, 2018 and as further amended on
January 17, 2020, the “Existing Credit Agreement”); and

WHEREAS, the Company has requested, among other things, that the Lenders make
certain changes to the Existing Credit Agreement as contained herein and amend
and restate the Existing Credit Agreement in whole, without constituting a
novation.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree to amend and restate the
Existing Credit Agreement in its entirety without constituting a novation,
effective on the Effective Date, as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Additional Commitment” means each Lender’s commitment hereunder to extend
credit to the Borrowers in the amount set forth opposite the name of such Lender
on Schedule I hereto under the caption “Additional Commitment”.

“Additional Commitment Availability Date” means the date on which the conditions
precedent set forth in Section 3.04 have been satisfied (or waived in accordance
with Section 9.01).

“Additional Commitment Lender” has the meaning specified in Section 2.19(d).

“Additional Commitment Termination Date” means the earlier to occur of (i) the
date on which the Neptune Acquisition Agreement is terminated in accordance with
its terms without the closing of the Neptune Transactions and (ii) June 15,
2021.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to a Borrower as a part of a Borrowing
consisting of simultaneous Advances from each of the Lenders pursuant to
Section 2.01, and includes a Base Rate Advance or a Eurocurrency Rate Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent” has the meaning specified in the recital of parties.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at One
Penns Way, OPS II, Floor 2, New Castle, Delaware 19720, Account No. 36852248,
Attention: Bank Loan Syndications, (b) in the case of Advances denominated in
any Committed Currency, the account of any sub-agent designated in writing from
time to time by the Agent to the Company and the Lenders for such purposes or
(c) such other account of the Agent as is designated in writing from time to
time by the Agent to the Company and the Lenders for such purpose.

“Agreement” means this Second Amended and Restated Credit Agreement, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means as of any date, with respect to any Base Rate Advance
or Eurocurrency Rate Advance, as the case may be, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below under the applicable caption:

 

Public Debt Rating

S&P/Moody’s

   Applicable Margin for Base
Rate Advances     Applicable Margin for
Eurocurrency Rate Advances  

Level 1

A- / A3 or above

     0.250 %      1.250 % 

Level 2

BBB+ / Baa1

     0.500 %      1.500 % 

Level 3

BBB / Baa2

     0.750 %      1.750 % 

Level 4

BBB- / Baa3

     1.000 %      2.000 % 

Level 5

Lower than Level 4

     1.500 %      2.500 % 

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth below
under the caption “Applicable Percentage”:

 

Public Debt Rating S&P/Moody’s    Applicable Percentage  

Level 1

A- / A3 or above

     0.150 % 

Level 2

BBB+ / Baa1

     0.200 % 

Level 3

BBB / Baa2

     0.250 % 

Level 4

BBB- / Baa3

     0.300 % 

Level 5

Lower than Level 4

     0.400 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Citibank, N.A., Morgan Stanley Senior Funding, Inc., BNP
Paribas, Credit Suisse Loan Funding LLC and JPMorgan Chase Bank, N.A., each in
its capacity as a joint lead arranger and joint bookrunner for the revolving
credit facility provided under this Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07(b)(iii)), and accepted by the Agent, in substantially
the form of Exhibit C or any other form approved by the Agent.

“Assuming Lender” has the meaning specified in Section 2.18(d).

“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).

“Authorization” means an authorization, consent, approval, resolution, license
exemption, filing or registration (including, without limitation, Environmental
Permits).

“Bail-In Action” has the meaning specified in Section 9.14.

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(e)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

 

3



--------------------------------------------------------------------------------

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate for loans denominated in Dollars;

(b) 1/2 of one percent per annum above the Federal Funds Rate; and

(c) the ICE Benchmark Administration Settlement Rate applicable to Dollars for a
period of one month (“One Month LIBOR”) plus 1.00% (for the avoidance of doubt,
the One Month LIBOR for any day shall be based on the LIBOR Screen Rate at
approximately 11:00 A.M. (London Time) on such day); provided that if One Month
LIBOR shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the
Company giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBOR Screen Rate for
syndicated credit facilities in the U.S. and (b) the Benchmark Replacement
Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement will be deemed to be zero for the
purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Screen Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Agent and the Company giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Screen Rate with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for syndicated credit facilities in
the U.S. at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent and the Company decide may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Agent decides (in consultation with the Company) is reasonably necessary in
connection with the administration of this Agreement).

 

4



--------------------------------------------------------------------------------

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR Screen Rate: (1) in the case of clause (1) or (2) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the LIBOR Screen Rate permanently or
indefinitely ceases to provide the LIBOR Screen Rate; or (2) in the case of
clause (3) of the definition of “Benchmark Transition Event,” the date of the
public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Screen Rate: (1) a public statement
or publication of information by or on behalf of the administrator of the LIBOR
Screen Rate announcing that such administrator has ceased or will cease to
provide the LIBOR Screen Rate, permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide the LIBOR Screen Rate; (2) a public statement or
publication of information by the regulatory supervisor for the administrator of
the LIBOR Screen Rate, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for the LIBOR Screen Rate, a resolution
authority with jurisdiction over the administrator for the LIBOR Screen Rate or
a court or an entity with similar insolvency or resolution authority over the
administrator for the LIBOR Screen Rate, which states that the administrator of
the LIBOR Screen Rate has ceased or will cease to provide the LIBOR Screen Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBOR Screen Rate; or (3) a public statement or publication of information
by the regulatory supervisor for the administrator of the LIBOR Screen Rate
announcing that the LIBOR Screen Rate is no longer representative and such
circumstances are unlikely to be temporary.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, and, in each case, consented to by the Company
in writing (such consent not to be unreasonably withheld or delayed), and
notified to the Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR
Screen Rate and solely to the extent that the LIBOR Screen Rate has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBOR Screen Rate for all purposes hereunder in
accordance with Section 2.23 and (y) ending at the time that a Benchmark
Replacement has replaced the LIBOR Screen Rate for all purposes hereunder
pursuant to Section 2.23.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

 

5



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrowers” means, collectively, the Company, NL Holding, IFF Nederland and the
Designated Subsidiaries from time to time.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders.

“Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$10,000,000, in respect of Advances denominated in Sterling, £10,000,000, in
respect of Advances denominated in Yen, ¥100,000,000, in respect of Advances
denominated in Francs, ƒ10,000,000, and, in respect of Advances denominated in
Euros, €10,000,000.

“Borrowing Multiple” means, in respect of Advances denominated in Dollars,
$1,000,000 in respect of Advances denominated in Sterling, £1,000,000, in
respect of Advances denominated in Yen, ¥10,000,000, in respect of Advances
denominated in Francs, ƒ1,000,000, and, in respect of Advances denominated in
Euros, €1,000,000.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).

“Cash” means, at any time, cash as defined in the Audit and Accounting Guides
issued by the American Institute of Certified Public Accountants of the United
States of America (as amended from time to time) which includes as at the date
of this Agreement currency on hand, demand deposits with financial institutions
and other similar deposit accounts.

“Cash Collateralize” means, in respect of an obligation, deposit and pledge (as
a first priority perfected security interest) cash collateral in Dollars, in an
account to be approved by the Agent (such approval not to be unreasonably
withheld or delayed) for the benefit of the Lenders and pursuant to
documentation in form and substance reasonably satisfactory to the Agent (and
“Cash Collateralization” has a corresponding meaning).

“Cash Equivalents” means, at any time, cash equivalents as defined in the Audit
and Accounting Guides issued by the American Institute of Certified Public
Accountants of the United States of America (as amended from time to time) which
includes as at the date of this Agreement short term instruments having not more
than three months to final maturity and highly liquid instruments readily
convertible to known amounts of cash.

 

6



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, or, with
respect to any Lender that becomes a party to this Agreement after the date
hereof, such later date on which such Lender becomes a party to this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

“Citibank” has the meaning set forth in the introductory paragraph of this
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“Commitment” means, as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto as such Lender’s Commitment, (b) if such
Lender has become a Lender hereunder pursuant to an Assumption Agreement, the
Dollar amount set forth in such Assumption Agreement or (c) if such Lender has
entered into an Assignment and Assumption, the Dollar amount set forth for such
Lender in the Register maintained by the Agent pursuant to Section 9.07(c), in
each case, as such amount may be adjusted in accordance with this Agreement;
provided that except for the purposes of Section 2.04, Section 2.05, Article 5,
Article 6 and Article 9, the Commitments of any Lender shall not include such
Lender’s Additional Commitments until and following the Additional Commitment
Availability Date.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Committed Currencies” means Sterling, Francs, Yen and Euros.

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Net Tangible Assets” means, as of any particular time, the total
of all the assets appearing on the most recent consolidated balance sheet of the
Company and its Subsidiaries (less applicable reserves and other properly
deductible items) after deducting therefrom: (i) all current liabilities,
including current maturities of long-term debt and of obligations under capital
leases; and (ii) the total of the net book values of all assets of the Company
and its Subsidiaries, properly classified as intangible assets under U.S.
generally accepted accounting principles (including goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangible assets).

 

7



--------------------------------------------------------------------------------

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.

“CSLF” has the meaning specified in Section 3.04.

“Debt” of any Person means, without duplication: (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of assets or services (other than trade payables incurred in the
ordinary course of such Person’s business), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to assets acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
assets), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP (subject to the provisions of
Section 1.03) recorded as capital leases, (f) all obligations, contingent or
otherwise, of such Person in respect of acceptances, letters of credit or
similar extensions of credit, (g) the net obligations of such Person in respect
of Hedge Agreements, (h) receivables sold or discounted (other than any
receivables to the extent they are sold on a non-recourse basis), (i)
[reserved], (j) any amount raised under any other transaction (including any
forward sale or purchase agreement) having the commercial effect of a borrowing,
(k) all Debt of others referred to in paragraphs (a) through (j) above or
paragraph (l) below guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (2) to purchase, sell or lease (as lessee or
lessor) assets, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (3) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for assets or services irrespective of
whether such assets are received or such services are rendered) or (4) otherwise
to assure a creditor against loss, and (l) all Debt referred to in paragraphs
(a) through (k) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on assets
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt.

“Debt for Borrowed Money” of a person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such person other than any amounts which would be classified as indebtedness, in
accordance with GAAP, which arise under any Hedge Agreements.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

8



--------------------------------------------------------------------------------

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulting Lender” means at any time, subject to Section 2.20(c), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Agent and the Company in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing),
(ii) any Lender that has notified the Agent or the Company in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Lender’s good faith determination that one or more conditions precedent
to funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), (iii) any Lender that has defaulted on its funding
obligations under other loan agreements or credit agreements generally under
which it has commitments to extend credit or that has notified, or whose Parent
Company has notified, the Agent or the Company in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
two or more Business Days after written request of the Agent or the Company,
failed to confirm in writing to the Agent and the Company that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Agent’s and the Company’s receipt of such written confirmation), or (v) any
Lender with respect to which a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company; provided that, for
the avoidance of doubt, a Lender shall not be a Defaulting Lender solely by
virtue of (1) the control, ownership or acquisition of any equity interest in
that Lender or any direct or indirect Parent Company thereof by a Governmental
Authority or instrumentality thereof or (2) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority or instrumentality thereof under or
based on the law of the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, so long as, in the case of clause (1) and clause (2), such
action does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (v) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.20(c)) upon notification of such determination by the Agent to the
Company and the Lenders.

“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.09.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and the Company.

“Disclosure Documents” means (x) the Company’s annual reports on Form 10-K, the
Company’s quarterly reports on Form 10-Q and the Company’s current reports on
Form 8-K filed with the Securities and Exchange Commission filed prior to the
Effective Date, (y) Palate’s annual reports and quarterly reports posted on
Palate’s website and publicly available prior to the Effective Date and (z) the
Remainco SEC Documents and the RMT Partner SEC Documents (each as defined in the
Neptune Acquisition Agreement as in effect on December 15, 2019) filed or
furnished with the SEC on or prior to the Effective Date.

 

9



--------------------------------------------------------------------------------

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, its office set
forth in its Administrative Questionnaire (or identified in its Administrative
Questionnaire as its Domestic Lending Office) or such other office as such
Lender may hereafter designate as its Domestic Lending Office by notice to the
Company and the Agent.

“Dutch Loan Party” means NL Holding, IFF Nederland and any Designated Subsidiary
that is organized under the laws of the Netherlands.

“Early Opt-in Election” means the occurrence of: (1) (i) a determination by the
Agent or (ii) a notification by the Required Lenders to the Agent (with a copy
to the Company) that the Required Lenders have determined that syndicated credit
facilities in the U.S. being executed at such time, or that include language
similar to that contained in Section 2.23 are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
LIBOR Screen Rate, and (2) (i) the election by the Agent with the written
consent of the Company (such consent not to be unreasonably withheld or delayed)
or (ii) the election by the Required Lenders with the written consent of the
Company (such consent not to be unreasonably withheld or delayed) to declare
that an Early Opt-in Election has occurred and the provision, as applicable, by
the Agent and the Company of written notice of such election to the Lenders or
by the Required Lenders and the Company of written notice of such election to
the Agent; provided that no Early Opt-In Election may be made with respect to
Advances made in Euro.

“EEA Financial Institution” has the meaning specified in Section 9.14.

“EBITDA” of a Person means, for any Relevant Period, net income (or net loss)
plus the sum of: (a) interest expense; (b) income tax expense; (c) depreciation
expense; (d) amortization expense and all other non-cash charges;
(e) extraordinary or unusual losses deducted in calculating net income less
extraordinary or unusual gains added in calculating net income, (f) all
non-recurring non-cash expenses and charges, (g) any non-cash gains or losses
from asset sales, (h) non-cash purchase accounting adjustments, (i) customary
costs and expenses incurred in connection with the transactions contemplated by
the Loan Documents, (j) non-cash stock-based compensation expense for such
period, (k) other expenses reducing such net income which do not represent a
cash item in such period or any future period less all non-cash items increasing
net income which do not represent a cash item in such period or any future
period, and (l) costs and expenses incurred in connection with the Palate
Transactions and the Neptune Transactions and customary costs and expenses
incurred in connection with acquisitions, investments, issuances of equity and
incurrence of indebtedness to the extent any such transaction is not prohibited
by this Agreement, in each case determined in accordance with GAAP for the
Relevant Period.

“Effective Date” means the date on which the conditions precedent set forth in
Section 3.01 have been satisfied (or waived in accordance with Section 9.01).

 

10



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority or third party for enforcement, cleanup, removal, response,
remedial or other actions or damages and (b) by any governmental or regulatory
authority or any third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law
(including common law), ordinance, rule, regulation, code, order, judgment,
decree or judicial or agency interpretation, policy or guidance relating to
pollution or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of, or
exposure to, Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“EONIA” means, in relation to a Business Day and any amount denominated in Euro,
the applicable the euro overnight index average administered by the European
Money Markets Institute (or any other person which takes over the administration
of that rate) for the relevant Business Day displayed on page EONIA= of the
Reuters screen (or any replacement Reuters page which displays that rate) as of
5:00 P.M. (London Time) on the Business Day preceding the date of determination
for the offering of deposits in Euro for the period from 1 (one) Business Day to
the immediately following Business Day; provided that if EONIA shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Equivalent” means, at any date of determination thereof, in US Dollars of any
Foreign Currency or in any Foreign Currency of US Dollars on any date, means the
spot rate of exchange that appears at 11:00 A.M. (London time), on the display
page applicable to the relevant currency on the Oanda website on such date;
provided that if there shall at any time no longer exist such a page on such
website, the spot rate of exchange shall be determined by reference to another
similar rate publishing service selected by the Agent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Code.

 

11



--------------------------------------------------------------------------------

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of Section 4043(b) of ERISA are met with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver pursuant to
Section 412 of the Code with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Company or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Company or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a “substantial employer,” as defined in Section 4001(a)(2) of
ERISA; (f) the conditions for the imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to any Plan; (g) a determination that any
Plan is in “at risk” status (within the meaning of Section 303 of ERISA); or
(h) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

“EURIBO Rate” means, for any Interest Period, the rate appearing on Reuters
EURIBOR01 Page (or on any successor or substitute page of Reuters, or any
successor to or substitute for Reuters, providing rate quotations comparable to
those currently provided on such page of Reuters, as determined by the Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in Euro by reference to the Banking Federation of the
European Union Settlement Rates for deposits in Euro) at approximately 10:00
A.M., London time, two Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Euro with a maturity comparable to such
Interest Period.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

“Eurocurrency Lending Office” means, with respect to any Lender, its office,
branch or Affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Eurocurrency Lending Office) or such other office, branch or Affiliate as such
Lender may hereafter designate as its Eurocurrency Lending Office by notice to
the Company and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) (i) in the case of any Advance
denominated in Dollars or any Committed Currency other than Euros, the LIBOR
Screen Rate as of approximately 11:00 A.M. (London time) on the date that is two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period and (ii) in the case of any Advance
denominated in Euro, the EURIBO Rate by (b) a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage for such Interest Period; provided that if
the Eurocurrency Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

12



--------------------------------------------------------------------------------

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Existing Credit Agreement” has the meaning specified in preamble to this
Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise and similar Taxes, and branch profits Taxes, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its Applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in an Advance or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in such Advance or Commitment (other than pursuant to an
assignment request by the Company under Section 2.21(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(g) and
(d) any withholding Taxes imposed under FATCA.

“Extension Date” has the meaning specified in Section 2.19(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent; provided
that if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

13



--------------------------------------------------------------------------------

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.

“Francs” means the lawful currency of currency of The Swiss Federation.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials,
wastes or substances designated, classified or regulated as hazardous or toxic
or as a pollutant or contaminant, or which can form the basis for liability,
under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“IFF Nederland” has the meaning set forth in the introductory paragraph of this
Agreement.

“IFF Singapore” means International Flavors & Fragrances (Greater Asia) Pte.
Ltd., a company organized and existing under the laws of Singapore, having its
address at 4 Chin Bee Drive, Singapore 619855.

“Increase Date” has the meaning specified in Section 2.18(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

 

14



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 9.04(b).

“Information” has the meaning specified in Section 9.08.

“Information Memorandum” means the information memorandum dated August 4, 2020,
as modified or supplemented prior to the date hereof, used by the Arrangers in
connection with the syndication of the Commitments.

“Initial Advances” has the meaning specified in Section 2.01(c).

“Interest Period” means for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the applicable Borrower requesting such Borrowing pursuant to the provisions
below and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by such Borrower pursuant to the provisions below. The duration of each
such Interest Period for Eurocurrency Rate Advances shall be one, two (other
than for Borrowings in Euro), three or six months or, subject to clause (c) of
this definition, such other period as the applicable Borrower may, upon notice
received by the Agent not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the first day of such Interest Period (which shall
promptly notify each of the Lenders), select; provided, however, that:

(a) the Borrowers may not select any Interest Period that ends after the latest
Termination Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) in respect of any Eurocurrency Rate Advance, the Borrowers shall not be
entitled to select an Interest Period of other than one, two, three or six
months unless, by 2:00 P.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period each Lender, in its sole discretion,
approves such requested Interest Period (the failure of any Lender to so respond
by such time being deemed for all purposes of this Agreement as an objection by
such Lender to the requested duration of such Interest Period);

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

15



--------------------------------------------------------------------------------

(e) whenever the first day of any Interest Period for Eurocurrency Rate Advances
occurs on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

“Icon Debt Assumption” means the assumption by the Company of the obligations of
Neptune under the Neptune Debt, including the Neptune Term Loan Agreement and
the other loan documents related thereto, pursuant to the terms thereof.

“IRS” means the United States Internal Revenue Service.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding or a Bail-In Action, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lenders” has the meaning set forth in the introductory paragraph to this
Agreement.

“Leverage Ratio” means the ratio of Net Debt as of the end of any Relevant
Period to Consolidated EBITDA in respect of such Relevant Period.

“LIBOR Screen Rate” means the London interbank offered rate as administered by
the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for a period equal in length to such Interest
Period as displayed on page LIBOR01 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, on or
the approximate page of such other information service that publishes such rate
from time to time as selected by the Agent in its reasonable discretion).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” shall mean this Agreement, any Subsidiary Guaranty, any Note
and each Designation Agreement.

“Loan Party” means the Company, each other Borrower and each Subsidiary
Guarantor (if any).

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on: (a) the business,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole; (b) the rights and remedies of the Agent or
any Lender under the Loan Documents; or (c) the ability of any Loan Party or the
Company to perform its payment obligations under the Loan Documents.

 

16



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which is subject to Title IV of ERISA, and that
(a) is maintained for employees of the Company or any ERISA Affiliate and at
least one Person other than the Company and the ERISA Affiliates or (b) was so
maintained and in respect of which the Company or any ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

“Neptune” means Nutrition & Biosciences, Inc., a Delaware corporation and any
successor by merger thereto pursuant to the Neptune Transactions.

“Neptune Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of December 15, 2019 (together with the exhibits and schedules
thereto), among DuPont de Nemours, Inc., Nutrition & Biosciences, Inc., the
Company and Neptune Merger Sub I Inc., a wholly owned subsidiary of the Company,
as amended and in effect from time to time.

“Neptune Closing Date” means the date on which the spin-off of Neptune from
DuPont de Nemours, Inc. and the acquisition of Neptune by the Company
contemplated in the Neptune Acquisition Agreement and the Neptune Separation
Agreement are consummated in accordance with the terms of the Neptune
Acquisition Agreement and the Neptune Separation Agreement, as applicable.

“Neptune Debt” means any Debt in an aggregate principal amount in excess of
$250,000,000 incurred by Neptune or any other Subsidiary of the Company for the
purposes of financing the Neptune Transactions.

“Neptune Separation Agreement” means that certain Separation and Distribution
Agreement, dated as of December 15, 2019 (together with the exhibits and
schedules thereto, and including the Separation Plan, as defined therein), by
and among DuPont de Nemours, Inc., Nutrition & Biosciences, Inc., and the
Company, as amended and in effect from time to time.

“Neptune Term Loan Agreement” means that certain Term Loan Agreement, dated as
of January 17, 2020, by and among Neptune, the lenders party thereto from time
to time and Morgan Stanley Senior Funding, Inc.

“Neptune Transactions” means the transactions contemplated by the Neptune
Acquisition Agreement and the Neptune Separation Agreement and the other
transactions related to the foregoing.

“Net Debt” means Debt for Borrowed Money less Cash and Cash Equivalents.

 

17



--------------------------------------------------------------------------------

“NL Holding” has the meaning set forth in the introductory paragraph of this
Agreement.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.01 and (ii) has been approved by the
Required Lenders.

“Non-Extending Lender” has the meaning specified in Section 2.19(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Public Lender” means (a) until the publication of an interpretation of
“public” as referred to in the CRR by the competent authority/ies: an entity
which (x) assumes rights and/or obligations vis-à-vis a Dutch Borrower, the
value of which is at least €100,000 (or its equivalent in another currency), (y)
provides repayable funds for an initial amount of at least €100,000 (or its
equivalent in another currency) or (z) otherwise qualifies as not forming part
of the public and (b) as soon as the interpretation of the term “public” as
referred to in the CRR has been published by the competent authority/ies: an
entity which is not considered to form part of the public on the basis of such
interpretation.

“Note” means a promissory note of any Borrower payable to any Lender, delivered
pursuant to a request made under Section 2.16 in substantially the form of
Exhibit A hereto, evidencing the aggregate indebtedness of such Borrower to such
Lender resulting from the Advances made by such Lender to such Borrower.

“Notice Date” has the meaning specified in Section 2.19(b).

“Notice of Revolving Borrowing” has the meaning specified in Section 2.02(a).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21(b)).

“Overnight Rate” means (a) with respect to Advances or other amounts denominated
in Dollars, the Federal Funds Rate, (b) with respect to Advances or other
amounts denominated in Committed Currencies other than Euro, the rate per annum
applicable to an overnight period beginning on one Business Day and ending on
the next Business Day equal to the sum of 1% and the rate appearing on Reuters
LIBOR01 Page (or any successor page) as the London interbank offered rate for
overnight deposits in the relevant currency at approximately 11:00 A.M. (London
time) two Business Days prior to such date of determination and (c) with respect
to Advances denominated in Euro, EONIA; provided that if the Overnight Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

18



--------------------------------------------------------------------------------

“Palate” means Frutarom Industries Ltd., a company organized under the laws of
the State of Israel.

“Palate Acquired Business” means Palate and its Subsidiaries.

“Palate Acquisition” means the acquisition by the Company, directly or
indirectly, of all the issued and outstanding equity interests in Palate
pursuant to the Palate Acquisition Agreement.

“Palate Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of May 7, 2018 (together with the exhibits and schedules thereto),
among the Company, Icon Newco Ltd. and Palate, as amended and in effect from
time to time.

“Palate Transactions” means the Palate Acquisition, the execution, delivery and
performance by the Company of that certain Term Loan Credit Agreement, dated as
of June 6, 2018 among the Company, the lenders party thereto and Morgan Stanley
Senior Funding, Inc. as administrative agent, the making of the advances
thereunder and the use of the proceeds thereof and the other transactions
contemplated by or related to the foregoing.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.

“Participant” has the meaning assigned to such term in Section 9.07(d).

“Participant Register” has the meaning specified in Section 9.07(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended.

“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Company and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for Taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(c); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person; (c) pledges or deposits to secure obligations under
workers’ compensation, unemployment insurance and other social security laws or
similar legislation or to secure public or statutory obligations or to secure
the performance of bids, trade contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature in
the ordinary course of business; (d) easements, rights of way and other
encumbrances on title to real property that do not render title to the real
property encumbered thereby unmarketable or materially adversely affect the use
of such real property for its present purposes; (e) any netting or set-off
arrangement entered into by the Company or any of its Subsidiaries in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances of the Company and its Subsidiaries; (f) any Lien arising solely
by virtue of the maintenance of a bank account by the Company or any of its
Subsidiaries in the ordinary course of business pursuant to the general terms
and conditions of the bank with which such account is held; and (g) any Lien
arising by operation of law and in the ordinary course of trading.

 

19



--------------------------------------------------------------------------------

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any political subdivision or agency thereof or other entity.

“Plan” means a Single Employer Plan or a Multiple Employer Plan, which is
maintained for employees of the Company or any ERISA Affiliate.

“Post-Petition Interest” has the meaning specified in Section 7.05(b).

“Primary Currency” has the meaning specified in 9.12(c).

“Protesting Lender” has the meaning specified in Section 9.09(a).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company or,
if any such rating agency shall have issued more than one such rating, the most
recent such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless the such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level below the higher of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

“Qualifying Acquisition” has the meaning specified in Section 5.03.

 

20



--------------------------------------------------------------------------------

“Ratable Share” means, with respect to any Lender at any time, the percentage of
the total Commitments represented by such Lender’s Commitment. If the applicable
Commitments have terminated or expired, the Ratable Shares shall be determined
based upon the applicable Commitments most recently in effect, giving effect to
any assignments.

“Reacquisition Sale and Leaseback Transaction” has the meaning specified in
Section 5.02(b)(v).

“Recipient” means (a) the Agent and (b) any Lender, as applicable.

“Register” has the meaning specified in Section 9.07(c).

“Regulation U” has the meaning specified in Section 4.01(g).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Relevant Period” means, as of any date, the four fiscal quarter period of the
Company most recently ended on or as of such date.

“Removal Effective Date” has the meaning specified in Section 8.06(b).

“Required Lenders” means at any time Lenders owed in excess of 50% of the then
aggregate unpaid principal amount (based on the Equivalent in Dollars at such
time) of the Advances owing to Lenders, or, if no such principal amount is then
outstanding, Lenders having in excess of 50% of the Commitments; provided that
if any Lender shall be a Defaulting Lender at such time, there shall be excluded
from the determination of Required Lenders at such time the Commitments of such
Lender at such time.

“Resignation Effective Date” has the meaning specified in Section 8.06(a).

“S&P” means S&P Global Ratings or any successor to its rating agency business.

“Sanctioned Country” means, at any time, a country, region or territory with
which dealings are broadly restricted or prohibited by Sanctions (currently
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
government, including the Office of Foreign Assets Control of the U.S.
Department of the Treasury and the U.S. Department of State, or by the United
Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any other Person with whom dealings are
restricted or prohibited by Sanctions (including by reason of ownership or
control).

 

21



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions enforced by the United States
government, including the Office of Foreign Assets Control of the U.S.
Department of the Treasury and the U.S. Department of State, the United Nations
Security Council, the European Union, any EU member state or Her Majesty’s
Treasury of the United Kingdom, including embargoes, export restrictions, the
ability to make or receive international payments, the freezing or blocking of
assets of targeted Persons, the ability to engage in transactions with specified
persons or countries, or the ability to take an ownership interest in assets of
specified Persons or located in a specified country, including any laws or
regulations threatening to impose economic sanctions on any person for engaging
in proscribed behavior.

“Significant Subsidiary” means any Subsidiary of the Company that would be a
“significant subsidiary” of the Company within the meaning of Rule 1-02 under
Regulation S-X promulgated by the Securities and Exchange Commission.

“Single Employer Plan” means any Plan that is subject to Title IV of ERISA, but
that is not a Multiemployer Plan or a Multiple Employer Plan.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Sterling” means the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

“Subsequent Borrowings” has the meaning specified in Section 2.01(b).

“Subsidiary Guarantor” means any Subsidiary of the Company that has become party
to a Subsidiary Guaranty from time to time.

“Subsidiary Guaranty” means a guaranty of the Borrowers’ obligations hereunder
by one or more Subsidiaries of the Company in favor of the Agent and the
Lenders, substantially in the form of Exhibit G hereto.

“Subordinated Obligations” has the meaning specified in Section 7.05.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

22



--------------------------------------------------------------------------------

“Termination Date” means the earlier of (a) June 6, 2023, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Extending Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Total Credit Exposure” means, as to any Lender at any time, the sum of the
aggregate principal amount at such time of its outstanding Advances and the
Unused Commitments of such Lender at such time.

“Type” refers to the character of an Advance as a Base Rate Advance or a
Eurocurrency Rate Advance.

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Commitment (including on and after the Effective Date, its Additional
Commitment) at such time minus (b) the aggregate principal amount of all
Advances (based in respect of any Advances denominated in a Committed Currency
by reference to the Equivalent thereof in Dollars) made by such Lender (in its
capacity as a Lender) and outstanding at such time.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(g).

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Withholding Agent” means any Loan Party and Citibank, as Agent.

“Yen” means the lawful currency of Japan.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

23



--------------------------------------------------------------------------------

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United States of America consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(e) (“GAAP”).
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of the Company
or any Subsidiary thereof at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof and (iii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of December 2, 2016 and any similar lease entered into after
December 2, 2016 by such Person shall be accounted for as obligations relating
to an operating lease and not as a capital lease.

SECTION 1.04. Pro Forma Calculations. For the purpose of calculating
Consolidated EBITDA for any period, if during such period the Company or any
Subsidiary shall have made a material acquisition or material disposition (with
materiality calculated in accordance with Article 11 of Regulation S-X under the
Securities Act of 1933, as amended) (including for the avoidance of doubt, the
Palate Acquisition and the Neptune Transactions), Consolidated EBITDA shall be
calculated giving pro forma effect (in accordance with Article 11 of Regulation
S-X under the Securities Act of 1933, as amended) thereto as if such material
acquisition or material disposition occurred on the first day of such period.

SECTION 1.05. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

SECTION 1.06. Benchmark Replacement. The Agent does not warrant nor accept any
responsibility nor shall the Agent have any liability with respect to (i) any
Benchmark Replacement Conforming Changes, (ii) the administration, submission or
any matter relating to the rates in the definition of Eurocurrency Rate or with
respect to any rate that is an alternative, comparable or successor rate thereto
or (iii) the effect of any of the foregoing.

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. (a) Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances denominated in Dollars or any
Committed Currency to any Borrower from time to time on any Business Day during
the period from the Effective Date until the Termination Date applicable to such
Lender in an amount (based in respect of any Advances to be denominated in a
Committed Currency by reference to the Equivalent thereof in Dollars determined
on the date of delivery of the applicable Notice of Revolving Borrowing) not to
exceed such Lender’s Commitment (which shall include, on and after the
Additional Commitment Availability Date, the Additional Commitments in
accordance with clause (b) of this Section 2.01 below). Each Borrowing shall be
in an amount not less than the Borrowing Minimum or the Borrowing Multiple in
excess thereof and shall consist of Advances of the same Type and in the same
currency made on the same day by the Lenders ratably according to their
respective Commitments. Within the limits of each Lender’s Commitment, any
Borrower may borrow under this Section 2.01, prepay pursuant to Section 2.10 and
reborrow under this Section 2.01.

 

 

24



--------------------------------------------------------------------------------

(b) On the Effective Date, (A) the aggregate principal amount of the advances
outstanding under each of Tranche A and Tranche B of (and each as defined in)
the Existing Credit Agreement (such advances, the “Existing Advances”)
immediately prior to the Effective Date shall be deemed to be repaid, (B) each
of the applicable Borrowers shall be deemed to have made new Borrowings (the
“Effective Date Borrowings”) each in an aggregate principal amount equal to the
aggregate principal amount of the Existing Advances of such Borrower and of the
Types, in the currencies and for the Interest Periods specified in a Notice of
Revolving Borrowing delivered in accordance with Section 2.02 prior to the
Effective Date, (C) each Lender shall pay to the Agent in accordance with
Section 2.02 an amount equal to the difference, if positive, between (x) such
Lender’s Ratable Share of the Effective Date Borrowings and (y) the amount of
such Existing Advances held by such Lender immediately prior to the Effective
Date, if any, (D) after the Agent receives the funds specified in clause
(C) above, the Agent shall pay to each Lender the portion of such funds that is
equal to the difference, if positive, between (1) the amount of Existing
Advances held by such Lender immediately prior to the Effective Date and
(2) such Lender’s Ratable Share of the amount of the Effective Date Borrowings,
(E) each Lender shall hold its Ratable Share of each Effective Date Borrowing
and (F) the Borrowers shall pay each Lender any and all accrued but unpaid
interest on the Existing Advances held by such Lender immediately prior to the
Effective Date. The Lenders hereby waive the right to deemed compensation
pursuant to Section 9.04(c) hereof in respect of any deemed payments made
pursuant to clause (A) above.

(c) On the Additional Commitment Availability Date, (A) the aggregate principal
amount of the Advances outstanding (for the purposes of this Section 2.01(c),
the “Initial Advances”) immediately prior to the Additional Commitment
Availability Date shall be deemed to be repaid, (B) each of the applicable
Borrowers shall be deemed to have made new Borrowings (for the purposes of this
Section 2.01(c), the “Subsequent Borrowings”) each in an aggregate principal
amount equal to the aggregate principal amount of the Initial Advances of such
Borrower and of the Types, in the currencies and for the Interest Periods
specified in a Notice of Revolving Borrowing delivered in accordance with
Section 2.02 prior to the Additional Commitment Availability Date, (C) each
Lender shall pay to the Agent in accordance with Section 2.02 an amount equal to
the difference, if positive, between (x) such Lender’s Ratable Share (calculated
including the Additional Commitments) of the Subsequent Borrowings and (y) such
Lender’s Ratable Share (calculated excluding the Additional Commitments) of the
Initial Advances, (D) after the Agent receives the funds specified in clause
(C) above, the Agent shall pay to each Lender the portion of such funds that is
equal to the difference, if positive, between (1) such Lender’s Ratable Share
(calculated excluding the Additional Commitments) of the Initial Advances and
(2) such Lender’s Ratable Share (calculated including the Additional
Commitments) of the amount of the Subsequent Borrowings, (E) each Lender shall
hold its Ratable Share of each Subsequent Borrowing (each calculated including
the Additional Commitments) and (F) the Borrowers shall pay each Lender any and
all accrued but unpaid interest on the Initial Advances held by such Lender
immediately prior to the Additional Commitment Availability Date. The Lenders
hereby waive the right to deemed compensation pursuant to Section 9.04(c) hereof
in respect of any deemed payments made pursuant to clause (A) above.

 

25



--------------------------------------------------------------------------------

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (i)(x) 11:00 A.M. (New York City time) on the third
Business Day prior (or the second Business Day prior for any Borrowing on the
Effective Date) to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurocurrency Rate Advances denominated in Dollars, (y) 1:00 P.M.
(London time) on the fourth Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurocurrency Rate Advances
denominated in any Committed Currency or (ii) 12:00 noon (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by any Borrower to the Agent, which shall give to each Lender
prompt notice thereof by telecopier. Each such notice of a Borrowing (a “Notice
of Revolving Borrowing”) shall be in writing, via email or telecopier, in
substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurocurrency Rate Advances, the initial Interest Period and the
currency for each such Advance. Each Lender shall, before 1:00 P.M. (New York
City time) on the date of such Borrowing, in the case of a Borrowing consisting
of Advances denominated in Dollars, and before 11:00 A.M. (London time) on the
date of such Borrowing, in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in any Committed Currency, make available for the
account of its Applicable Lending Office to the Agent at the applicable Agent’s
Account, in same day funds, such Lender’s ratable portion of such Borrowing.
After the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will make such funds available to
the Borrower requesting the Borrowing at the Agent’s address referred to in
Section 9.02 or at the applicable Payment Office, as the case may be.

(b) [RESERVED].

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrowers may not select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurocurrency Rate
Advances may not be outstanding as part of more than six separate Borrowings.

(d) Each Notice of Revolving Borrowing shall be irrevocable and binding on the
Borrower requesting the Borrowing; provided, however, that any Notice of
Revolving Borrowing may be conditioned on the occurrence of any event, in which
case such notice may be revoked by the applicable Borrower (by notice delivered
to the Agent on or prior to the date of the proposed Borrowing) if such
condition is not satisfied (it being understood that any revocation of a Notice
of Revolving Borrowing shall be subject to the provisions in the succeeding
sentence). In the case of any Borrowing that the related Notice of Revolving
Borrowing specifies is to be comprised of Eurocurrency Rate Advances, such
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Revolving Borrowing for such Borrowing the
applicable conditions set forth in the applicable Notice of Revolving Borrowing,
if any, or Article III, including, without limitation, any loss (excluding any
loss of profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

 

26



--------------------------------------------------------------------------------

(e) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02, and the Agent
may, in reliance upon such assumption, make available to the Borrower requesting
the Borrowing on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such ratable portion available to the Agent,
such Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of such Borrower, the higher
of the interest rate applicable at the time to the Advances comprising such
Borrowing and the cost of funds incurred by the Agent in respect of such amount
and (ii) in the case of such Lender, the higher of the Overnight Rate and the
cost of funds incurred by the Agent in respect of such amount, plus any
administrative, processing or similar fees customarily charged by the Agent in
connection with the foregoing. If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.

(f) In respect of any Borrower not organized under the laws of the United States
or any State thereof, any Lender may, with notice to the Agent and the Company,
fulfill its Commitment by causing another of its offices, branches or Affiliates
to act as the Lender in respect of such Borrower.

(g) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. [Reserved].

SECTION 2.04. Fees. (a) Commitment Fee. The Company agrees to pay or cause to be
paid to the Agent for the account of each Lender a commitment fee from the
Effective Date, in the case of each Lender party hereto on the Effective Date,
and from the effective date specified in the Assumption Agreement or in the
Assignment and Assumption pursuant to which it became a Lender in the case of
each other Lender, until the Termination Date applicable to such Lender payable
in arrears quarterly on the last day of each March, June, September and
December, commencing September 30, 2020, and on the Termination Date applicable
to such Lender at a rate per annum equal to the Applicable Percentage in effect
from time to time on the aggregate amount of such Lender’s Unused Commitment
during such quarter (including, for the purposes of such calculation from and
including the Effective Date until such Commitments are terminated in accordance
with this Agreement, the Additional Commitments), provided that no Defaulting
Lender shall be entitled to receive any commitment fee for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

27



--------------------------------------------------------------------------------

(b) Agent’s Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Company and the Agent.

(c) Upfront Fees. The Company shall pay to the Agent, for the account of each of
the Lenders, upfront fees in the amounts and at the times as agreed between the
Company and the Agent and separately notified to the Lenders.

SECTION 2.05. Termination or Reduction of the Commitments. (a) The Company shall
have the right, upon at least two Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the Unused Commitments
of the Lenders; provided that each partial reduction (x) shall be in the minimum
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) shall be made ratably among the Lenders in accordance with their
Commitments; provided further, that subject to Section 9.04(c), any notice of
termination or reduction by the Company may be conditioned on the occurrence of
any event, in which case such notice may be revoked by the Company (by notice
delivered to the Agent on or prior to the date of the proposed termination or
reduction) if such condition is not satisfied.

(b) The Company shall have the right, at any time, upon at least three Business
Days’ notice to a Defaulting Lender (with a copy to the Agent), to terminate in
whole such Defaulting Lender’s Commitment under this Section 2.05(b), provided
the Borrowers will pay all principal of, and interest accrued to the date of
such payment on, Advances owing to such Defaulting Lender and pay any accrued
commitment fee payable to such Defaulting Lender pursuant to Section 2.04(a) and
all other amounts payable to such Defaulting Lender hereunder (including but not
limited to any increased costs, additional interest or other amounts owing under
Section 2.11, any indemnification for taxes under Section 2.14, and any
compensation payments due as provided in Section 9.04(c); and upon such
payments, the obligations of such Defaulting Lender hereunder shall, by the
provisions hereof, be released and discharged; provided, however, that (i) such
Defaulting Lender’s rights under Sections 2.11, 2.14 and 9.04 and its
obligations under Section 9.04 shall survive such release and discharge as to
matters occurring prior to such date and (ii) no claim that the Borrowers may
have against such Defaulting Lender arising out of such Defaulting Lender’s
default hereunder shall be released or impaired in any way. The aggregate amount
of the Commitments of the Lenders once reduced pursuant this Section 2.05(b) may
not be reinstated; provided, further, however, that if pursuant to this
Section 2.05(b), the Borrowers shall pay to a Defaulting Lender any principal
of, or interest accrued on, the Advances owing to such Defaulting Lender, then
the Borrowers shall either (x) confirm to the Agent that the conditions set
forth in Section 3.03(a) are met on and as of such date of payment or (y) pay or
cause to be paid a ratable payment of principal and interest to all Lenders who
are not Defaulting Lenders.

(c) The Additional Commitments shall automatically terminate on the Additional
Commitment Termination Date, unless the Additional Commitment Availability Date
shall have occurred on or prior thereto. Any termination of the Additional
Commitments pursuant to this Section 2.05(c) shall be permanent. The Company
shall notify the Agent upon the termination of the Additional Commitments
pursuant to this Section 2.05(c) and the Agent shall promptly notify each
applicable Lender upon receipt of such notice.

 

28



--------------------------------------------------------------------------------

SECTION 2.06. Repayment of Advances. Each Borrower shall repay to the Agent for
the ratable account of each Lender on the Termination Date applicable to such
Lender the aggregate principal amount of the Advances made to it and then
outstanding.

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. Each Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin for Base Rate Advances
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin for
Eurocurrency Rate Advances in effect from time to time, payable in arrears on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurocurrency Rate Advance shall be Converted or such Eurocurrency Rate
Advance shall be paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Required Lenders shall, require the Borrowers to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each overdue Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2.0% per annum above
the rate per annum required to be paid on such Advance pursuant to clause (a)(i)
or (a)(ii) above and (ii) to the fullest extent permitted by law, the amount of
any interest, fee or other amount payable hereunder that is not paid when due,
from the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2.0% per annum above the rate per
annum required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

SECTION 2.08. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Company and the Lenders of the applicable interest rate determined
by the Agent for purposes of Section 2.07(a)(i) or (ii).

 

29



--------------------------------------------------------------------------------

(b) If, with respect to any Eurocurrency Rate Advances, the Agent determines, or
the Required Lenders notify the Agent, that the Eurocurrency Rate for any
Interest Period for such Advances (1) will not adequately reflect the cost to
the Lenders of making, funding or maintaining their Eurocurrency Rate Advances
for such Interest Period, (2) deposits in Dollars or the applicable Committed
Currency are not being offered to banks in the London interbank market for the
applicable amount and Interest Period of any applicable Eurocurrency Rate
Advance or (3) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Advance, the Agent shall forthwith so notify the applicable
Borrower and the Lenders, whereupon (i) the Borrower of such Eurocurrency Rate
Advances will, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advances are denominated in Dollars, either
(x) prepay such Advances or (y) Convert such Advances into Base Rate Advances
and (B) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, either (x) prepay such Advances or (y) exchange such Advances into an
Equivalent amount of Dollars and Convert such Advances into Base Rate Advances
and (ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist, in each case, subject to Section 9.04(c).

(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in a
Committed Currency, be exchanged for an Equivalent amount of Dollars and Convert
into Base Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Borrowing Minimum, such Advances shall
automatically (i) if such Eurocurrency Rate Advances are denominated in Dollars,
Convert into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in a Committed Currency, be exchanged for an Equivalent amount of
Dollars and Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, (A) if such Eurocurrency Rate Advances
are denominated in Dollars, be Converted into Base Rate Advances and (B) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, be
exchanged for an Equivalent amount of Dollars and be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended.

(f) If the LIBOR Screen Rate or the EURIBO Rate is unavailable, subject to
Section 2.23 below,

 

30



--------------------------------------------------------------------------------

(i) the Agent shall forthwith notify the Borrowers and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii) each such Eurocurrency Advance will automatically, on the last day of the
then existing Interest Period therefor (i) if such Eurocurrency Rate Advances
are denominated in Dollars, Convert into Base Rate Advances and (ii) if such
Eurocurrency Rate Advances are denominated in a Committed Currency, be exchanged
for an Equivalent amount of Dollars and Convert into Base Rate Advances, and

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist.

(g) If any Borrower shall request an Interest Period of other than one, two,
three or six months and such Interest Period is approved by the Lenders in
accordance with clause (c) of the definition of Interest Period, the
Eurocurrency Rate Advances subject to such request shall bear interest at the
rate per annum equal to the rate determined by the Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the Reuters
LIBOR01 Page rate or EURIBOR01 Page rate, as applicable (for the longest period
for which the Reuters LIBOR01 Page rate or EURIBOR01 Page rate, as applicable,
is available for the applicable currency), that is shorter than such Interest
Period and (b) the applicable Reuters LIBOR01 Page rate or EURIBOR01 Page rate,
as applicable, for the shortest period (for which such Reuters LIBOR01 Page rate
or EURIBOR01 Page rate, as applicable, is available for the applicable currency)
that exceeds such Interest Period, in each case, at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period.
When determining the rate for a period which is less than the shortest period
for which the Reuters LIBOR01 Page rate or EURIBOR01 Page rate, as applicable,
is available, the Reuters LIBOR01 Page rate or EURIBOR01 Page rate, as
applicable, for purposes of paragraph (a) above shall be deemed to be the
Overnight Rate.

SECTION 2.09. Optional Conversion of Advances. The Borrower of any Advance may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances denominated in Dollars of one Type comprising the same Borrowing into
Advances denominated in Dollars of the other Type; provided, however, that
(1) any Conversion of Eurocurrency Rate Advances into Base Rate Advances shall
be made only on the last day of an Interest Period for such Eurocurrency Rate
Advances, (2) any Conversion of Base Rate Advances into Eurocurrency Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(c), (3) no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(c) and (4) each Conversion of
Advances comprising part of the same Borrowing shall be made ratably among the
Lenders with Advances comprising such Borrowing. Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Dollar denominated Advances to be Converted, and
(iii) if such Conversion is into Eurocurrency Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower giving such notice.

 

31



--------------------------------------------------------------------------------

SECTION 2.10. Prepayments of Advances. (a) Optional. Each Borrower may, upon
notice at least two Business Days prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than the Borrowing Minimum or a Borrowing Multiple in excess
thereof and (y) in the event of any such prepayment of a Eurocurrency Rate
Advance, such Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(c) for any such prepayment other than on the
last day of the Interest Period for such Advance; provided, further, that, if a
notice of prepayment is given in connection with a conditional notice of
termination of Commitments as contemplated by Section 2.05(a), then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.05(a) and the Company shall remain liable for any
amounts in respect of such proposed prepayment pursuant to Section 9.04(c).

(b) Mandatory. (i) If, on any date, the Agent notifies the Company that, on any
applicable interest payment date, the sum of the aggregate principal amount of
all Advances then outstanding (in each case determined as the Equivalent in
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Advances denominated in Committed
Currencies) then outstanding exceeds 103% of the aggregate Commitments of the
Lenders on such date, the Borrowers shall, as soon as practicable and in any
event within two Business Days after receipt of such notice, prepay the
outstanding principal amount of any Advances owing by the Borrowers in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Commitments of the Lenders on such date.

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the applicable Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to
Section 9.04(c). The Agent shall give prompt notice of any prepayment required
under this Section 2.10(b) to the Company and the Lenders.

SECTION 2.11. Increased Costs. (a) Increased Costs Generally. If any Change in
Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

32



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Advances made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or other Recipient, the
Borrowers will pay to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender reasonably determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Advances made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrowers will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or other Recipient
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, and demonstrating in reasonable detail the
calculations used, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrowers, shall be conclusive absent manifest error. In
preparation of any certificate by a Lender or other Recipient under this
subsection (c), such Person shall not be required to disclose any information
that such Person reasonably deems to be confidential or proprietary. The
Borrowers shall pay such Lender or Recipient, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or other
Recipient to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or other Recipient’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or
other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
other Recipient, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or other
Recipient’s intention to claim compensation therefor (except that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

33



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Section 2.11, no Lender shall
demand compensation for any increased cost or reduction pursuant to this
Section 2.11 if it shall not at the time be the general policy or practice of
such Lender to demand such compensation in similar circumstances under
comparable provisions of other credit agreements with similarly situated
borrowers.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other Governmental Authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or any
Committed Currency hereunder, (a) each Eurocurrency Rate Advance will
automatically, upon such demand (i) if such Eurocurrency Rate Advance is
denominated in Dollars, be Converted into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be exchanged
into an Equivalent amount of Dollars and be Converted into a Base Rate Advance
and (b) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist; provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurocurrency Lending Office if the making of such a designation would allow such
Lender or its Eurocurrency Lending Office to continue to perform its obligations
to make Eurocurrency Rate Advances or to continue to fund or maintain
Eurocurrency Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.

SECTION 2.13. Payments and Computations. (a) Each Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency), irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Agent at the applicable Agent’s
Account in same day funds. Each Borrower shall make each payment hereunder with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in a Committed Currency, irrespective of any right of counterclaim
or set-off, not later than 11:00 A.M. (at the Payment Office for such Committed
Currency) on the day when due in such Committed Currency to the Agent, by
deposit of such funds to the applicable Agent’s Account in same day funds. The
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest or fees ratably (other than amounts payable
pursuant to Section 2.11, 2.14 or 9.04(c)) to the applicable Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.18
or an extension of the Commitments pursuant to Section 2.19 and upon the Agent’s
receipt of such Lender’s Assumption Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date
or Extension Date, the Agent shall make all payments hereunder and under any
Notes issued in connection therewith in respect of the interest assumed thereby
to the Assuming Lender. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

 

34



--------------------------------------------------------------------------------

(b) All computations of interest based on clause (a) of the definition of Base
Rate shall be made by the Agent on the basis of a year of 365 or 366 days, as
the case may be, and all other computations of interest and of fees shall be
made by the Agent on the basis of a year of 360 days (or, in each case of
Advances denominated in Committed Currencies where market practice differs, in
accordance with market practice), in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

(d) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the higher of the Overnight Rate and the cost of funds
incurred by the Agent in respect of such amount, plus any administrative,
processing or similar fees customarily charge by the Agent in connection with
the foregoing.

(e) To the extent that the Agent receives funds for application to the amounts
owing by any Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the applicable Lenders in accordance with the terms of this
Section 2.13, the Agent shall be entitled to convert or exchange such funds into
from one currency into another currency to the extent necessary to enable the
Agent to distribute such funds in accordance with the terms of this
Section 2.13; provided that each Borrower and each of the Lenders hereby agree
that the Agent shall not be liable or responsible for any loss, cost or expense
suffered by such Borrower or such Lender as a result of any conversion or
exchange of currencies affected pursuant to this Section 2.13(e) or as a result
of the failure of the Agent to effect any such conversion or exchange; and
provided further that the Borrowers agree to indemnify the Agent and each
Lender, and hold the Agent and each Lender harmless, for any and all losses,
costs and expenses incurred by the Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.13(e).

 

35



--------------------------------------------------------------------------------

SECTION 2.14. Taxes. (a) [Reserved].

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by Borrowers. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(d) Indemnification by Borrowers. The Loan Parties shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.07(d) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).

 

36



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.14, such
Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Agent, at the time or times reasonably requested by the Company
or the Agent, such properly completed and executed documentation reasonably
requested by the Company or the Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Company or the Agent as will enable the Company or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.14(g)(ii)(A)
and (ii)(B) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Company and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

37



--------------------------------------------------------------------------------

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(iii) to the extent a Foreign Lender is not the beneficial owner, as determined
under U.S. federal income tax principles, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(A) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and

(B) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Company or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Agent as may be necessary for the
Company and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

38



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Agent in writing of
its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Advances and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them;
provided that

(a) any excess payment received by any Lender shall be shared on a pro rata
basis with the other Lenders;

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

39



--------------------------------------------------------------------------------

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower agrees that upon notice by any Lender to such Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
such Borrower shall promptly execute and deliver to such Lender a Note payable
to such Lender in a principal amount up to the Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from such Borrower hereunder
and each applicable Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of such Borrower and its Subsidiaries.

 

40



--------------------------------------------------------------------------------

SECTION 2.18. Increase in the Aggregate Commitments. (a) The Company may, at any
time but in any event not more than once in any calendar year prior to the
Termination Date, by notice to the Agent, request that the aggregate amount of
Commitments be increased by an amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof (each a “Commitment Increase”) to be effective as
of a date that is at least 90 days prior to the scheduled Termination Date then
in effect (the “Increase Date”) as specified in the related notice to the Agent;
provided, however that (i) in no event shall the aggregate amount of the
Commitments at any time exceed (x) prior to the Additional Commitment
Availability Date, $1,250,000,000 and (y) on and following the Additional
Commitment Availability Date, $2,500,000,000 and (ii) on the date of any request
by the Company for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Section 3.03 shall be satisfied.

(b) The Agent shall promptly notify the Lenders of a request by the Company for
a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and
(iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Company and the Agent.

(c) Promptly following each Commitment Date, the Agent shall notify the Company
as to the amount, if any, by which the Lenders are willing to participate in the
requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the Company
may extend offers to one or more Eligible Assignees to participate in any
portion of the requested Commitment Increase that has not been committed to by
the Lenders as of the applicable Commitment Date; provided, however, that the
Commitment of each such Eligible Assignee shall be in an amount of $10,000,000
or more.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.18(b)) as of such Increase Date; provided,
however, that the Agent shall have received on or before such Increase Date the
following, each dated such date:

(i) (i)(A) certified copies of resolutions of the Board of Directors of the
Company or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Loan Parties (which may be in-house counsel), in a
form reasonably satisfactory to the Agent;

 

41



--------------------------------------------------------------------------------

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance reasonably satisfactory to the Company and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Company; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing reasonably satisfactory to the Company and the
Agent.

On each Increase Date, upon fulfillment of the conditions set forth in
Section 3.03 and in the immediately preceding sentence of this Section 2.18(d),
the Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) and the Company, on or before 1:00 P.M. (New York City time), by
telecopier, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Assuming Lender on such date. Each
Increasing Lender and each Assuming Lender shall, before 2:00 P.M. (New York
City time) on the Increase Date, purchase at par that portion of outstanding
Advances of the other Lenders or take such other actions as the Agent may
determine to be necessary to cause the Advances to be funded and held on a pro
rata basis by the Lenders in accordance with their Ratable Shares.

SECTION 2.19. Extension of Termination Date. (a) Requests for Extension. The
Company may, by notice to the Agent (who shall promptly notify the Lenders) not
earlier than 60 days and not later than 30 days prior to any anniversary of the
Effective Date (the “Extension Date”), request that each Lender extend such
Lender’s Termination Date for an additional one year from the Termination Date;
provided, however that on the date of any request by the Company for an
extension of the Termination Date and on the related Extension Date the
applicable conditions set forth in Section 3.03 shall be satisfied; provided,
further, that the Company may make no more than two requests to extend the
Termination Date pursuant to this Section 2.19(a).

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by written notice to the Agent given not later than 15 days
later than the date of its receipt of such request (the “Notice Date”), advise
the Agent whether or not such Lender agrees to such extension (and each Lender
that determines not to so extend its Termination Date (a “Non-Extending Lender”)
shall notify the Agent of such fact promptly after such determination (but in
any event no later than the Notice Date) and any Lender that does not so advise
the Agent on or before the Notice Date shall be deemed to be a Non-Extending
Lender. The election of any Lender to agree to such extension shall not obligate
any other Lender to so agree.

(c) Notification by Agent. The Agent shall notify the Company of each Lender’s
determination under Section 2.19(b) within three Business Days after the Notice
Date.

(d) Additional Commitment Lenders. The Company shall have the right on or before
the Extension Date to replace each Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more Eligible Assignees
(each, an “Additional Commitment Lender”) with the approval of the Agent (which
approval shall not be unreasonably withheld), each of which Additional
Commitment Lenders shall have entered into an Assumption Agreement pursuant to
which such Additional Commitment Lender shall, effective as of the Extension
Date, undertake a Commitment (and, if any such Additional Commitment Lender is
already a Lender, its Commitment shall be in addition to such Lender’s existing
Commitment hereunder on such date).

 

42



--------------------------------------------------------------------------------

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Termination Date and the
additional Commitments of the Additional Commitment Lenders shall be more than
50% of the aggregate amount of the Commitments in effect immediately prior to
the Extension Date, then, effective as of the Extension Date, the Termination
Date of each Extending Lender and of each Additional Commitment Lender shall be
extended to the date falling one year after the existing Termination Date
(except that, if such date is not a Business Day, such Termination Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement.

SECTION 2.20. Defaulting Lenders. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender, any amount paid by the Borrowers or otherwise
received by the Agent for the account of a Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity payments
or other amounts) will not be paid or distributed to such Defaulting Lender, but
will instead be retained by the Agent in a segregated non-interest bearing
account until (subject to Section 2.20(c)) the termination of the Commitments
and payment in full of all obligations of the Borrowers hereunder and will be
applied by the Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Agent under this
Agreement, second to the payment of post-default interest and then current
interest due and payable to the e Lenders hereunder other than Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, third to the payment of fees then due and payable to
the Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fourth to pay principal then
due and payable to the Non-Defaulting Lenders hereunder ratably in accordance
with the amounts thereof then due and payable to them, fifth to the ratable
payment of other amounts then due and payable to the Non-Defaulting Lenders, and
sixth after the termination of the Commitments and payment in full of all
obligations of the Borrowers hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.20 shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(b) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.20, performance by any
Loan Party of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.20. The rights and remedies against a
Defaulting Lender under this Section 2.20 are in addition to any other rights
and remedies which the Company, any other Borrower, the Agent or any Lender may
have against such Defaulting Lender.

 

43



--------------------------------------------------------------------------------

(c) If the Company and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances to be funded
and held on a pro rata basis by the Lenders in accordance with their Ratable
Shares, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrowers while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

SECTION 2.21. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires a Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Company) use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11 or 2.14, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if a Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office in
accordance with Section 2.21(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.07), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.11 or
Section 2.14) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Company or the assignee assuming such obligations shall have paid to the
Agent the assignment fee (if any) specified in Section 9.07;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.04(c)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts);

 

44



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 2.22. Termination of Borrowers. Upon the payment and performance in full
of all of the indebtedness, liabilities and obligations under this Agreement and
the Notes of any Borrower other than the Company then, so long as at the time no
Notice of Revolving Borrowing in respect of such Borrower is outstanding, such
Borrower’s status as a “Borrower” shall terminate upon written notice to such
effect from the Agent to the Lenders (which notice the Agent shall give promptly
upon its receipt of a request therefor from the Company). Thereafter, the
Lenders shall be under no further obligation to make any Advance hereunder to
such Person; provided, however, that nothing in this Agreement shall prohibit or
prevent the Company from designating any former Borrower as a Designated
Subsidiary, so long as such designation is made in accordance with, and subject
to the satisfaction of the conditions precedent set forth in, Section 9.09.

SECTION 2.23. Benchmark Replacement.

(a) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Agent and the Company may amend this Agreement to
replace the LIBOR Screen Rate with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 P.M.
(New York City time) on the fifth (5th) Business Day after the Agent has posted
such proposed amendment to all Lenders and the Company so long as the Agent has
not received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Agent written notice that such
Required Lenders accept such amendment. No replacement of the LIBOR Screen Rate
with a Benchmark Replacement pursuant to this Section 2.23 will occur prior to
the applicable Benchmark Transition Start Date.

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent, with the written consent
of the Company (such consent not to be unreasonably withheld or delayed), will
have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

45



--------------------------------------------------------------------------------

(c) Notices; Standards for Decisions and Determinations. The Agent will promptly
notify the Company and the Lenders of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Required Lenders, in each case with the consent
of the Company (such consent not to be unreasonably withheld or delayed),
pursuant to this Section 2.23, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to Section 2.23.

(d) Benchmark Unavailability Period. Upon the Company’s receipt of notice of the
commencement of a Benchmark Unavailability Period, any Borrower may revoke any
request for a Eurocurrency Rate Advance of, Conversion to or continuation of
Eurocurrency Rate Advances to be made, Converted or continued during any
Benchmark Unavailability Period and, failing that, (i) if such Eurocurrency Rate
Advance is denominated in Dollars, the applicable Borrower shall be deemed to
have Converted such Eurocurrency Rate Advance into a Base Rate Advance and
(ii) if such Eurocurrency Rate Advance is denominated in a Committed Currency,
the applicable Borrower shall be deemed to have exchanged such Eurocurrency Rate
Advance for an Equivalent amount of Dollars and Converted such Eurocurrency Rate
Advance into a Base Rate Advance. During any Benchmark Unavailability Period,
the component of this Base Rate based upon One Month LIBOR will not be used in
any determination of Base Rate.

ARTICLE 3

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01. The
amendment and restatement of the Existing Credit Agreement pursuant to this
Agreement shall become effective on and as of the first date (the “Effective
Date”) on which all of the following conditions precedent have been satisfied
(or waived in accordance with Section 9.01):

(a) Each of the Borrowers, the Lenders and the Agent shall have delivered an
executed counterpart to this Agreement.

(b) The Company shall have paid all accrued fees and expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent)
required to be paid pursuant to this Agreement, in the case of expenses, to the
extent invoiced at least three Business Days prior to the Effective Date.

 

46



--------------------------------------------------------------------------------

(c) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Company, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are true and
correct in all material respects on and as of the Effective Date (unless
qualified by materiality in which case are true and correct in all respects),
and

(ii) No event has occurred and is continuing that constitutes a Default.

(d) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance reasonably satisfactory to the Agent:

(i) Notes to the extent requested by any Lender pursuant to Section 2.16 (to the
extent requested at least three Business Days in advance of the Effective Date).

(ii) Certified copies of the resolutions of the Board of Directors or other
similar governing body of each Loan Party approving this Agreement and the
Notes, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement and the Notes, as
applicable.

(iii) A certificate of the Secretary or an Assistant Secretary or comparable
officer of each Loan Party certifying the names and true signatures of the
officers of such Loan Party authorized to sign this Agreement and the Notes and
the other documents to be delivered hereunder.

(iv) A favorable opinion of (A) Cleary Gottlieb Steen & Hamilton LLP, counsel
for the Company and (B) Heussen, local counsel for the Dutch Loan Parties, each
in a form reasonably satisfactory to the Agent and as to such other matters as
any Lender through the Agent may reasonably request.

(e) Each of the Lenders shall have received, at least three Business Days in
advance of the Effective Date, all documentation and other information, as has
been reasonably requested in writing at least ten Business Days prior to the
Effective Date, required by Governmental Authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
as required by the Patriot Act and a Beneficial Ownership Certification if such
Loan Party qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation.

(f) IFF Singapore shall have no Borrowings or Notices of Revolving Credit
Borrowing outstanding under and as defined in the Existing Credit Agreement
immediately prior to the occurrence of the Effective Date.

SECTION 3.02. Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Agent on or before the date of such initial Advance of
each of the following, in form and substance reasonably satisfactory to the
Agent:

 

47



--------------------------------------------------------------------------------

(a) The Notes of such Designated Subsidiary to the extent requested by any
Lender pursuant to Section 2.16.

(b) Certified copies of the resolutions of the Board of Directors or other
similar governing body of such Designated Subsidiary (with a certified English
translation if the original thereof is not in English) approving this Agreement
and the Notes to be delivered by it, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and the Notes, as applicable.

(c) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign its Designation Agreement and the Notes to be delivered by it
and the other documents to be delivered by it hereunder.

(d) A Designation Agreement duly executed by such Designated Subsidiary and the
Company.

(e) Favorable opinions of counsel (which may be in-house counsel) to such
Designated Subsidiary in a form reasonably satisfactory to the Agent, and as to
such other matters as any Lender through the Agent may reasonably request.

(f) All documentation and other information reasonably requested by any Lender
to satisfy the requirements of Governmental Authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
as required by the Patriot Act and a Beneficial Ownership Certification if such
Designated Subsidiary qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation.

SECTION 3.03. Conditions Precedent to Each Borrowing, Commitment Increase and
Commitment Extension. The obligation of each Lender to make an Advance on the
occasion of each Borrowing, each Commitment Increase and each extension of
Commitments pursuant to Section 2.19 shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing or the applicable Increase Date or Extension Date (as the case may
be), the following statements shall be true (and each of the giving of the
applicable Notice of Revolving Borrowing, the request for Commitment Increase or
the request for Commitment extension and the acceptance by any Borrower of the
proceeds of such Borrowing or such Increase Date shall constitute a
representation and warranty by such Borrower that on the date of such Borrowing
or such Increase Date or Extension Date such statements are true):

(i) the representations and warranties contained in Section 4.01 (except, in the
case of Borrowings, the representations set forth in subsection (e) thereof and
in subsection (f) thereof) are correct in all material respects (unless
qualified by materiality in which case are true and correct in all respects) on
and as of such date (except for those representations and warranties that
specifically relate to a prior date, which shall have been correct on such prior
date), before and after giving effect to such Borrowing, such Commitment
Increase or such Commitment extension and to the application of the proceeds
therefrom, as though made on and as of such date, and additionally, if such
Borrowing shall have been requested by a Designated Subsidiary, the
representations and warranties of such Designated Subsidiary contained in its
Designation Agreement are correct in all material respects (unless qualified by
materiality in which case are true and correct in all respects) on and as of the
date of such Borrowing, before and after giving effect to such Borrowing, such
Commitment Increase or such Commitment extension (except for those
representations and warranties that specifically relate to a prior date, which
shall have been correct on such prior date) and to the application of the
proceeds therefrom, as though made on and as of such date, and

 

48



--------------------------------------------------------------------------------

(ii) no event has occurred and is continuing, or would result from such
Borrowing, such Commitment Increase or such Commitment extension or from the
application of the proceeds therefrom, that constitutes a Default.

SECTION 3.04. Conditions Precedent to Additional Commitment Availability Date.
The Additional Commitment Availability Date shall occur, and the Additional
Commitments shall become available, on and as of the first date (which shall be
no later than the Additional Commitment Termination Date) on which all of the
following conditions precedent have been satisfied (or waived in accordance with
Section 9.01):

(a) The Effective Date shall have occurred.

(b) The Agent and the Lenders shall have received all fees and, to the extent
invoiced at least three Business Days prior to the Additional Commitment
Availability Date, expenses required to be paid on or prior to the Additional
Commitment Availability Date pursuant to this Agreement.

(c) The representations and warranties contained in Section 4.01 shall be true
and correct in all material respects (unless qualified by materiality in which
case they shall be true and correct in all respects) on and as of the Additional
Commitment Availability Date (except for those representations and warranties
that specifically relate to a prior date, which shall have been correct on such
prior date).

(d) No event shall have occurred and be continuing that constitutes a Default.

(e) The Neptune Transactions shall be consummated substantially concurrently
with the availability of the Additional Commitments, in all material respects in
accordance with the Neptune Separation Agreement and the Neptune Acquisition
Agreement (after giving effect to any waiver, amendment or other modification
thereto).

(f) Except as otherwise disclosed or identified in (x) the Remainco SEC
Documents filed or furnished with the SEC on or prior to December 15, 2019
(excluding any disclosures (other than any factual information contained
therein) in any risk factors section or in any “forward-looking statement”
disclaimer); provided that this exception shall apply only to the extent that
the relevance of such disclosure to this subsection (f) is reasonably apparent
on its face, or (y) the Spinco Disclosure Schedule (it being understood that any
information set forth in one section or subsection of the Spinco Disclosure
Schedule shall be deemed to apply to and qualify the representation and warranty
set forth in the Section of the Neptune Acquisition Agreement to which it
corresponds in number and, whether or not an explicit reference or
cross-reference is made, each other representation and warranty set forth in
each other Section of Article V or Article VI of the Neptune Acquisition
Agreement (as in effect on December 15, 2019) for which it is reasonably
apparent on the face of such information that such information is relevant to
such other Section), since December 31, 2018, there shall not have been any
Effect that has had or would reasonably be expected to have, individually or in
the aggregate, a Spinco Material Adverse Effect. “Spinco Material Adverse
Effect” and each other capitalized term used in this Section 3.04(e) shall have
the meanings assigned thereto in the Neptune Acquisition Agreement (as in effect
as of December 15, 2019).

 

49



--------------------------------------------------------------------------------

(g) The Agent shall have received (i) a solvency certificate from the chief
executive officer, chief financial officer, treasurer or assistant treasurer of
the Company, which shall be substantially in the form attached hereto as Exhibit
F and (ii) a certificate dated the Additional Commitment Availability Date and
signed by a responsible officer of the Company confirming the satisfaction of
the conditions precedent in paragraphs (c), (d), (e) and (f) of this
Section 3.04 and certifying that there has been no change to the matters
contained in the certificates, resolutions or other equivalent documents since
the date of their delivery pursuant to Section 3.01(d)(ii) and (iii) (or
otherwise attaching any applicable updates thereto).

SECTION 3.05. Determinations Under Section 3.01, 3.02 and 3.04. For purposes of
determining compliance with the conditions specified in Section 3.01, 3.02 or
3.04, as the case may be, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Lender prior to the date that the Company, by notice to the Lenders, designates
as the proposed Effective Date, the proposed Additional Commitment Availability
Date or the date of the initial Advance to the applicable Designated Subsidiary,
as the case may be, specifying its objection thereto. The Agent shall promptly
notify the Lenders of the occurrence of the Effective Date, the Additional
Commitment Availability Date and each date of initial Advance to a Designated
Subsidiary, as applicable and such notice shall be conclusive and binding.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a) Status. Each Loan Party is duly organized or duly incorporated (as the case
may be), validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization.

(b) Power and Authority. The execution, delivery and performance by each Loan
Party of the Loan Documents to which it is a party, and the consummation of the
transactions contemplated thereby, are within such Loan Party’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
conflict with (i) such Loan Party’s charter, by-laws or other constitutive
documents or (ii) any law or (iii) any material contractual restriction, or to
the knowledge of the Company, any other contractual restriction, binding on or
affecting such Loan Party.

 

50



--------------------------------------------------------------------------------

(c) Validity and Admissibility in Evidence. All Authorizations required (i) for
the due execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party or (ii) to make the Loan Documents to which any
Loan Party is a party admissible in evidence in its jurisdiction of
incorporation have been obtained or effected and are in full force and effect.

(d) Binding Obligations. Each Loan Document once delivered will have been duly
executed and delivered by each Loan Party party thereto and each Loan Document
once delivered will be the legal, valid and binding obligation of each Loan
Party party thereto enforceable against it in accordance with its terms except
to the extent that such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally from time to time in effect and may be
subject to the discretion of courts with respect to the granting of equitable
remedies and to the power of courts to stay proceedings for the execution of
judgments.

(e) Financial Statements. The Consolidated balance sheet of the Company and its
Subsidiaries as at December 31, 2019, and the related Consolidated statements of
income and comprehensive income and of cash flows of the Company and its
Subsidiaries for the financial year then ended, accompanied by an opinion of the
Company’s auditors, copies of which have been furnished to each Lender, fairly
present in all material respects the Consolidated financial condition of the
Company and its Subsidiaries as at such date and the Consolidated results of the
operations of the Company and its Subsidiaries for the period ended on such
date, all in accordance with GAAP consistently applied. Since December 31, 2019,
there has been no Material Adverse Change.

(f) No Proceedings Pending or Threatened. There is no pending or threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) except
as disclosed in the Disclosure Documents (excluding any risk factor disclosure
contained in a “risk factors” section (other than any factual information
contained therein) or in any “forward-looking statements” legend or other
similar disclosures included therein to the extent they are similarly predictive
or forward-looking in nature), could be reasonably likely to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of the Loan Documents or the consummation of the transactions
contemplated thereby.

(g) Margin Stock Regulations. No Loan Party is engaged, principally or as one of
its important activities, in the business of extending and no Loan Party will,
principally or as one of its important activities, extend credit for the purpose
of purchasing or carrying margin stock (within the meaning of the United States
Regulation U issued by the Board of Governors of the United States Federal
Reserve System (“Regulation U”)), and no proceeds of any Advances will be used
directly or indirectly to purchase or carry any margin stock, or to extend
credit to others for the purpose of purchasing or carrying any margin stock, in
violation of Regulation U.

(h) Investment Company. No Loan Party is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

51



--------------------------------------------------------------------------------

(i) No Misleading Information. All written or formally presented information
(including the information contained in the Information Memorandum) taken as a
whole and other than projections, estimates and other forward-looking materials
and information of a general economic or industry nature supplied by the Company
or any of the Company’s Subsidiaries to the Agent or any Lender is true,
complete and accurate in all material respects as at the date it was given and
is not misleading in any material respect (after giving effect to any
supplements and updates provided thereto).

(j) Dutch Banking Act. Each Dutch Loan Party is in compliance with the Dutch
Financial Supervision Act (Wet op het financieel toezicht) and any regulations
issued pursuant thereto (including, but not limited to, the Policy Guidelines
and Exemption Regulation).

(k) Tax Status. No notice under Section 36 of the Tax Collection Act
(Invorderingswet 1990) has been given by any Subsidiaries of the Company
incorporated in the Netherlands.

(l) Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable anti-money laundering laws
and Sanctions, and the Company, its Subsidiaries and their respective directors,
officers and, to the knowledge of the Company, its and its Subsidiaries’
employees and agents, when acting on behalf of the Company, are in compliance
with Anti-Corruption Laws and applicable anti-money laundering laws and
Sanctions in all material respects. None of (a) the Company, any Subsidiary or
any of their respective directors or officers or (b) to the knowledge of the
Company, any employee or agent of the Company or any Subsidiary that will act in
any capacity in connection with this Agreement established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will result in a violation of Anti-Corruption
Laws or applicable anti-money laundering laws or Sanctions.

(m) Disclosure. As of the Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all material respects.

(n) Patriot Act. The Company is in compliance in all material respects with
applicable provisions of the Patriot Act.

ARTICLE 5

COVENANTS OF THE COMPANY

SECTION 5.01. Affirmative Covenants. From and after the Effective Date and for
so long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder:

(a) Authorization. Each Loan Party shall promptly (i) obtain, comply with and do
all that is necessary to maintain in full force and effect; and (ii) supply
certified copies to the Agent of, any Authorization required under any law or
regulation of its jurisdiction of incorporation to enable it to perform all of
its payment and other material obligations under any Loan Document to which it
is a party and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of any Loan Document.

 

52



--------------------------------------------------------------------------------

(b) Compliance with Laws. Each Loan Party shall comply, and cause each of its
Subsidiaries to comply with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws and Environmental Permits, except where (i) non-compliance
would not, in the aggregate, have a Material Adverse Effect or (ii) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings. The Company will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable anti-money laundering laws and Sanctions.

(c) Taxes. Each Loan Party shall pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become overdue, (i) all
material Taxes, assessments and governmental charges or levies imposed upon it
or upon its assets and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its assets; provided, however, that no Loan Party nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained in accordance with
GAAP.

(d) Maintenance of Insurance. Each Loan Party shall maintain, and cause each of
its Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Loan Parties or such Subsidiary operates;
provided, however, that each of the Loan Parties and its Subsidiaries may
self-insure to the same extent as other companies engaged in similar businesses
and owning similar properties in the same general areas in which the Loan
Parties or such Subsidiary operates and to the extent consistent with prudent
business practice.

(e) Preservation of Corporate Existence, Etc. Each Loan Party shall preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that each of the Loan Parties and its Subsidiaries may consummate any
merger or consolidation permitted under Section 5.02(b) (including for the
avoidance of doubt, the Neptune Transactions); provided further that neither the
Loan Parties nor any of their Subsidiaries shall be required to preserve any
right or franchise if the preservation thereof is no longer desirable in the
conduct of the business of the relevant Loan Party or its Subsidiaries, and that
the loss thereof is not disadvantageous in any material respect to the relevant
Loan Party or its Subsidiaries or the Lenders.

(f) Keeping of Books. Each Loan Party shall keep, and cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Loan Parties and each such Subsidiary in accordance with, and to
the extent required by, generally accepted accounting principles in effect from
time to time.

(g) Maintenance of Properties, Etc. Each Loan Party shall maintain and preserve,
and cause each of its Subsidiaries to maintain and preserve, all of its
properties that are used or useful in the conduct of its business in good
working order and condition (ordinary wear and tear excepted), except where
failure to do so would not result in a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

(h) Reporting Requirements. The Company shall furnish to the Agent (which shall
make available to the Lenders):

(i) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, the Consolidated
balance sheet of the Company and its Subsidiaries as of the end of such quarter
and the related Consolidated statements of income and comprehensive income and
of cash flows of the Company and its Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
duly certified (subject to year-end audit adjustments and the absence of
footnotes) by a financial officer of the Company as having been prepared in
accordance with generally accepted accounting principles in effect at such date
and a certificate of a financial officer of the Company as to compliance with
the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03, provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Company shall also provide,
if necessary for the determination of compliance with Section 5.03, a statement
of reconciliation conforming such financial statements to GAAP;

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, a copy of the annual audit report for such year for
the Company and its Subsidiaries, containing the Consolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal year and the
related Consolidated statements of income and comprehensive income and of cash
flows of the Company and its Subsidiaries for such fiscal year, in each case
accompanied by an opinion by PricewaterhouseCoopers LLP or other independent
public accountants of comparable size and of international reputation (which
opinion shall be unqualified as to going concern and scope of audit) and a
certificate of a financial officer of the Company as to compliance with the
terms of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03, provided that in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Company shall also provide, if
necessary for the determination of compliance with Section 5.03, a statement of
reconciliation conforming such financial statements to GAAP;

(iii) as soon as possible and in any event within five days after the occurrence
of each Default continuing on the date of such statement, a statement of an
officer of the Company setting forth details of such Default and the action that
the Company or the applicable Loan Party has taken or proposes to take with
respect thereto;

(iv) promptly after the sending or filing thereof, copies of all material
reports that the Company sends to any of its securityholders, and copies of all
material reports and registration statements that the Company or any Subsidiary
of the Company files with the Securities and Exchange Commission or any national
securities exchange;

(v) promptly after the commencement thereof, notice of all material actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f); and

 

54



--------------------------------------------------------------------------------

(vi) such other information respecting the Company or any of its Subsidiaries as
any Lender through the Agent may from time to time reasonably request.

Reports and financial statements required to be delivered by the Loan Parties
pursuant to paragraphs (i), (ii) and (iv) of this Section 5.01(h) shall be
deemed to have been delivered on the date on which the Company posts such
reports, or reports containing such financial statements, on its website on the
Internet at www.iff.com (or any successor website) or is made publicly available
on the United States Securities and Exchange Commission’s EDGAR database.

(i) Visitation Rights. Each Loan Party shall, at any reasonable time and with
reasonable prior notice and from time to time, permit the Agent or any of the
Lenders or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, such Loan Party and any of its Subsidiaries, and to discuss the affairs,
finances and accounts of such Loan Party and any of its Subsidiaries with any of
their officers or directors and with their independent certified public
accountants; provided however, rights of the Agent and the Lenders shall not
extend to any information covered by attorney-client or other legal privilege or
to the extent the exercise of such inspection rights would reasonably be
expected to result in violation or other breach of any third-party
confidentiality agreements). Unless an Event of Default has occurred and is
continuing, the Agent and the Lenders shall be limited to one visit in any year,
to be coordinated through the Agent.

(j) Subsidiary Guarantors. The Company shall immediately notify the Agent upon
the Company becoming a guarantor of any Neptune Debt, and concurrently
therewith, the Company shall cause Neptune and/or the applicable Subsidiary that
in each case incurred such Neptune Debt to (i) become a Subsidiary Guarantor by
executing and delivering to the Agent a counterpart of (or a supplement to) the
Subsidiary Guaranty and (ii) deliver to the Agent documents of the types
referred to in clauses (d)(ii), (d)(iii), (d)(iv) and (e) of Section 3.01, all
in form and substance reasonably satisfactory to the Agent. Each Subsidiary
Guarantor shall be automatically released from its obligations under any
Subsidiary Guaranty upon either (x) such Subsidiary Guarantor ceasing to be a
Subsidiary of the Company as a result of a transaction permitted hereunder or
(y) the Company ceasing to guarantee any Neptune Debt of such Subsidiary
Guarantor. The Lenders irrevocably authorize the Agent (1) to enter into any
Subsidiary Guaranty and (2) to, at the sole expense of the Company, execute and
deliver any documentation reasonably requested by the Company or any Subsidiary
Guarantor to evidence any release in accordance with the immediately preceding
sentence.

SECTION 5.02. Negative Covenants. From and after the Effective Date and for so
long as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder:

(a) Liens, Etc. No Loan Party shall create or suffer to exist, or permit any of
its Subsidiaries to create or suffer to exist, any Lien on or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, other
than:

(i) Permitted Liens;

 

55



--------------------------------------------------------------------------------

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Company or any Subsidiary in the ordinary course of business to
secure the purchase price of such real property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of such real
property or equipment, or Liens existing on such real property or equipment at
the time of its acquisition (other than any such Liens created in contemplation
of such acquisition that were not incurred to finance the acquisition of such
real property) or extensions, renewals or replacements of any of the foregoing
for the same or a lesser amount, provided, however, that no such Lien shall
extend to or cover any assets of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any assets not theretofore subject to the Lien being
extended, renewed or replaced, provided further that the aggregate principal
amount of the indebtedness secured by the Lien referred to in this paragraph
(ii) shall not exceed $250,000,000 (or its equivalent in another currency or
currencies) at any time outstanding;

(iii) Liens on assets of a Person (including the Persons acquired in connection
with the Palate Transactions and the Neptune Transactions) existing at the time
such Person is merged into or consolidated with the Company or any Subsidiary of
the Company or becomes a Subsidiary of the Company; provided that such Liens
were not created in contemplation of such merger, consolidation or acquisition
and do not extend to any assets other than those of the Person so merged into or
consolidated with the Company or such Subsidiary or acquired by the Company or
such Subsidiary;

(iv) other Liens securing Debt or other obligations in an aggregate principal
amount at any time outstanding not to exceed the greater of (x) $500,000,000 (or
its equivalent in another currency or currencies) and (y) 15% of Consolidated
Net Tangible Assets;

(v) the replacement, extension or renewal of any Lien permitted by paragraph
(iii) above, provided that such replacement, extension or renewal shall not
extend to or cover any assets not subject to the Lien being replaced, extended
or renewed and provided further that the grantor of the Lien as obligor of the
relevant Debt shall not change and the amount of the Debt secured thereby shall
not increase as a result of such replacement, extension or renewal;

(vi) any Liens or pledges for the benefit of the Company or any of its
Subsidiaries arising by reason of deposits to qualify the Company or any of its
Subsidiaries to maintain self-insurance;

(vii) any Lien with respect to judgments and attachments that do not result in
an Event of Default;

(viii) Liens or assignments of accounts receivable arising in the ordinary
course of business under supply chain financing arrangements;

 

56



--------------------------------------------------------------------------------

(ix) Liens existing on the date of this Agreement granted by the Company or any
of its Subsidiaries and securing Debt or other obligations outstanding on the
date of this Agreement, as set forth on Schedule 5.02(a); and

(x) any Liens arising in connection with customary escrow arrangements with
Lenders and other financing sources or any Agent with respect to Debt to fund
the Neptune Transactions pending consummation of the Neptune Transactions.

(b) Mergers, Etc. No Loan Party shall merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Company and its Subsidiaries, taken as a
whole, to any person, or permit any of its Subsidiaries to do so, except that:

(i) any Subsidiary of the Company may merge or consolidate with or into any
other Subsidiary of the Company or an entity that will substantially
concurrently therewith become a Subsidiary of the Company (provided if such
merger or consolidation involves a Loan Party, a Loan Party shall be the
surviving entity or successor) or dispose of its assets to any other Subsidiary
of the Company (provided that if a Loan Party is disposing of such assets, it
disposes of them to another Loan Party);

(ii) any Subsidiary of the Company may merge into or dispose of assets to the
Company;

(iii) the liquidation or reorganization of any Subsidiary of the Company which
is not a Loan Party is permitted so long as any payments or assets distributed
as a result of such liquidation or reorganization are distributed to the Company
or its Subsidiaries;

(iv) each of the Loan Parties may merge with any other Person organized under
the laws of the same country of organization as such Loan Party so long as
(i) the surviving corporation expressly assumes the obligations of the relevant
Loan Party hereunder and (ii) legal opinions in form and content reasonably
satisfactory to the Agent have been delivered to the Agent; provided that the
Company shall provide not less than five Business Days’ notice of any such
merger, and if such merger obligates the Agent or any Lender to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, the Company shall,
promptly upon the request of the Agent or any Lender, supply such documentation
and other evidence as is reasonably requested by the Agent or any Lender in
order for the Agent or such Lender to carry out and be satisfied it has complied
with the results of all necessary “know your customer” or other similar checks
under all applicable laws and regulations and a Beneficial Ownership
Certification if such Loan Party qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation; and

(v) a Loan Party may dispose of an asset to a Person which is not the Company or
any of its Subsidiaries on terms that such asset is to be reacquired by the
Company or any of its Subsidiaries (a “Reacquisition Sale and Leaseback
Transaction”); provided that the principal obligations of the Company or such
Subsidiary, as applicable, when aggregated with the principal obligations of the
Company and its Subsidiaries in respect of all other Reacquisition Sale and
Leaseback Transactions entered into after the date hereof, do not exceed
$300,000,000 (or its Equivalent in another currency or currencies),

 

57



--------------------------------------------------------------------------------

provided, in each case, that no Event of Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom;
provided further that notwithstanding anything to the contrary in this
Section 5.02(b), (x) the Palate Acquisition and (y) the Neptune Transactions
shall be permitted.

(c) [Reserved]

(d) Change in Nature of Business. No Loan Party shall make, or permit any of its
Subsidiaries to make, any material change (other than pursuant to the Neptune
Transactions) in the nature of the business of the Company and its Subsidiaries,
taken as a whole, as carried on at the date hereof.

(e) Subsidiary Debt. No Loan Party shall permit any of its Subsidiaries to
create, or suffer to exist, any Debt other than:

(i) Debt owed to the Company or to a wholly-owned Subsidiary of the Company;

(ii) Debt (not falling within the other paragraphs of this Section 5.02(e))
aggregating for all of the Company’s Subsidiaries not more than $1,750,000,000
(or its equivalent in another currency or currencies) at any one time
outstanding;

(iii) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(iv) Debt owed pursuant to the Loan Documents;

(v) Debt which is effectively subordinated to the payment obligations of the
Loan Parties to the Lenders hereunder to the reasonable satisfaction of the
Agent;

(vi) Debt under any Hedge Agreements entered into with any Lender or any
Affiliate of any Lender for the purpose of hedging risks associated with the
Company and its Subsidiaries’ operations (including, without limitation,
interest rate and foreign exchange and commodities price risks) in the ordinary
course of business consistent with past practice and not for speculative
purposes;

(vii) Debt arising as a result of a Subsidiary of the Company entering into a
Reacquisition Sale and Leaseback Transaction; provided that the principal
obligations of such Subsidiary, when aggregated with the principal obligations
of the Company and its Subsidiaries in respect of all other Reacquisition Sale
and Leaseback Transactions entered into after the date hereof, do not exceed
$300,000,000 (or its Equivalent in another currency or currencies);

(viii) [reserved];

 

58



--------------------------------------------------------------------------------

(ix) Guarantees by any Subsidiary of Debt otherwise permitted pursuant to this
Section 5.02(e);

(x) Debt of Subsidiaries of the Company that are Subsidiary Guarantors; and

(xi) Following the Icon Debt Assumption, guarantees by Neptune of Debt of the
Company in an aggregate principal amount not to exceed $250,000,000.

(f) Use of Proceeds. No Loan Party will request any Borrowing, and no Loan Party
shall use, and each Loan Party shall procure that its Subsidiaries and its and
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing, or lend, contribute or otherwise make available such
proceeds to any Person (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, or (B) for the purpose
of funding, financing or facilitating any activities, business or transaction of
or with any Sanctioned Person, or in any Sanctioned Country, or otherwise, in
each case in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid, or
any Lender shall have any Commitment hereunder:

(x) prior to the Neptune Closing Date, the Company shall maintain a Leverage
Ratio of not more than (i) 4.00 to 1.00 as of the end of any Relevant Period
ending on or prior to December 31, 2020, (ii) then 3.75 to 1.00 as of the end of
any Relevant Period ending on or prior to June 30, 2021, and (iii) 3.50 to 1.00
as of any Relevant Period ending thereafter; provided that commencing on and
after the later of (1) the termination of the Neptune Acquisition Agreement in
accordance with its terms and (2) the end of the fiscal quarter ending on
June 30, 2021, if the Company or any of its Subsidiaries consummates an
acquisition of all or substantially all of the assets of a Person, or of any
business or division of a Person, for which it paid at least $500,000,000 in
consideration (a “Qualifying Acquisition”), the maximum Leverage Ratio shall
step up to no greater than 3.75 to 1.00, which shall be reduced to 3.50 to 1.00
after the end of the third full fiscal quarter after such Qualifying
Acquisition; and

(y) on and after the Neptune Closing Date, the Company shall maintain a Leverage
Ratio as of the end of any Relevant Period of not more than: (i) 4.75 to 1.00
until and including the end of the third full fiscal quarter after the Neptune
Closing Date, (ii) then 4.50 to 1.00 until and including the end of the sixth
full fiscal quarter after the Neptune Closing Date, (iii) 3.75 to 1.00 until and
including the end of the ninth full fiscal quarter after the Neptune Closing
Date and (iv) 3.50 to 1.00 as of the end of any Relevant Period ending
thereafter; provided that, commencing after the end of the ninth full fiscal
quarter after the Neptune Closing Date, if the Company or any of its
Subsidiaries consummates a Qualifying Acquisition, the maximum Leverage Ratio
shall step up to no greater than 3.75 to 1.00 for the three full fiscal quarters
after such Qualifying Acquisition, which shall be reduced to 3.50 to 1.00 after
the end of the third full fiscal quarter after such Qualifying Acquisition.

 

59



--------------------------------------------------------------------------------

ARTICLE 6

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Non-payment. The Company or any other Borrower shall fail to pay any
principal of any Advance when the same becomes due and payable after the same
becomes due and payable; or the Company or any other Borrower shall fail to pay
any interest on any Advance or make any other payment of fees or other amounts
payable under this Agreement or any Note within three Business Days after the
same becomes due and payable; or

(b) Misrepresentation. Any representation or warranty made by the Company herein
or by any Borrower (or any of its officers) in connection with any Loan Document
or by any Designated Subsidiary in the Designation Agreement pursuant to which
such Designated Subsidiary became a Borrower hereunder shall prove to have been
incorrect in any material respect when made; or

(c) Other Obligations. (i) The Company or its applicable Subsidiary shall fail
to perform or observe any term, covenant or agreement contained in
Section 5.01(e), 5.01(h)(iii), 5.02 or 5.03, or (ii) the Company or its
applicable Subsidiary shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement or any Loan Document on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the Company by the Agent or any
Lender; or

(d) Cross Default. The Company or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $250,000,000 in the aggregate of the
Company or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof,; or

(e) Insolvency. Any Loan Party or any of the Company’s Significant Subsidiaries
shall (i) generally not pay its debts as such debts become due, (ii) admit in
writing its inability to pay its debts generally, (iii) make a general
assignment for the benefit of creditors; or (iv) any proceeding shall be
instituted by or against any Loan Party or any of the Company’s Significant
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or any Loan Party or any of the
Company’s Significant Subsidiaries shall take any corporate action to authorize
any of the actions set forth above in this subsection (e); or

 

60



--------------------------------------------------------------------------------

(f) Judgments. Judgments or court orders for the payment of money in excess of
$250,000,000 in the aggregate shall be rendered against the Company or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or court order or (ii) there shall
be any period of 30 consecutive days during which such judgment or court order
shall not have been satisfied, vacated or stayed by reason of a pending appeal
or otherwise; provided, however, that any such judgment or court order shall not
be an Event of Default under this subsection (f) if and for so long as (i) the
amount of such judgment or court order is covered by a valid and binding policy
of insurance between the defendant and the insurer covering payment thereof and
(ii) such insurer, which shall be rated at least “A-” by A.M. Best Company, has
been notified of, and has not disputed the claim made for payment of, the amount
of such judgment or court order; or

(g) Change of Control or Ownership. (i) Any Person or two or more Persons acting
in concert shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934), directly or indirectly, of Voting Stock of the Company (or other
securities convertible into such Voting Stock) representing 35% or more of the
combined voting power of all Voting Stock of the Company; or (ii) during any
period of up to 24 consecutive months, commencing on the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Company (together with any successors appointed, nominated or elected by such
directors in the ordinary course) shall cease for any reason to constitute a
majority of the board of directors of the Company; provided that the
consummation of the Neptune Transactions shall not constitute an Event of
Default under this clause (g); or

(h) ERISA. The Company or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur, liability in excess of $250,000,000 in the aggregate
as a result of one or more of the following (and in each case (i) through (iii),
only if such event or condition, together with all other such events or
condition, if any, would reasonably be expected to have a Material Adverse
Effect): (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Company or any of its ERISA Affiliates from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan; or

(i) Guaranty. So long as any Subsidiary of the Company is a Borrower and at any
time after the execution and delivery of any Subsidiary Guaranty, except to the
extent in accordance with the terms of this Agreement or such Subsidiary
Guaranty, (w) any material provision of Article VII hereof or the applicable
Subsidiary Guaranty ceases to be in full force and effect, (x) the Company or
any of its Subsidiaries contests in writing the validity or enforceability of
Article VII hereof or any Subsidiary Guaranty, (y) the Company or any Subsidiary
Guarantor denies in writing that it has any or further liability or obligation
under Article VII hereof or the applicable Subsidiary Guaranty or (z) the
Company or any Subsidiary Guarantor revokes, terminates or rescinds in writing
Article VII hereof or the applicable Subsidiary Guaranty;

 

61



--------------------------------------------------------------------------------

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by written notice to the Borrowers, declare
the obligation of each Lender to make Advances to be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by written notice to the Borrowers, declare
the Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Company or any other Borrower under the Federal Bankruptcy Code or any other
Bankruptcy Law, (A) the obligation of each Lender to make Advances shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Borrower.

ARTICLE 7

GUARANTY

SECTION 7.01. Unconditional Guaranty. The Company hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of each other Borrower now
or hereafter existing under or in respect of this Agreement and the Notes
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, reasonable and
documented fees and expenses of counsel) incurred by the Agent or any Lender in
enforcing any rights under this Agreement. Without limiting the generality of
the foregoing, the Company’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Borrower to the Agent or any Lender under or in respect of this Agreement and
the Notes but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Borrower. The guaranty set forth in this Article 7 is a guaranty of
payment and not merely a guaranty of collection.

SECTION 7.02. Guaranty Absolute. The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto. The obligations of the Company under
or in respect of this Guaranty are independent of the Guaranteed Obligations or
any other obligations of any other Borrower under or in respect of this
Agreement and the Notes, and a separate action or actions may be brought and
prosecuted against the Company to enforce this Guaranty, irrespective of whether
any action is brought against any other Borrower or whether any other Borrower
is joined in any such action or actions. The liability of the Company under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
the Company hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:

 

62



--------------------------------------------------------------------------------

(a) any lack of validity or enforceability of this Agreement, any Note or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Borrower under or in respect of this Agreement and the Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or any
Note, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower or any of its
Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Borrower under this Agreement and the Notes or any other
assets of any Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;

(f) any failure of the Agent or any Lender to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to the Agent or such Lender (the Company waiving any duty on the
part of the Agent and the Lenders to disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty, any
Subsidiary Guaranty or any other guaranty or agreement or the release or
reduction of liability of the Company, any Subsidiary Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower, any Subsidiary Guarantor or any other guarantor or
surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any Borrower (other than
the Company) or otherwise, all as though such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any other
Borrower or any other Person or any collateral.

 

63



--------------------------------------------------------------------------------

(b) The Company hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Company or other rights of the
Company to proceed against any other Borrower, any Subsidiary Guarantor, any
other guarantor or any other Person or any collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the obligations
of the Company hereunder.

(d) The Company hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to the Company any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Borrower or any of its Subsidiaries
now or hereafter known by the Agent or such Lender.

(e) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any other Borrower, any Subsidiary Guarantor or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
the Company’s obligations under or in respect of this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Agent or any Lender against any other Borrower, any Subsidiary
Guarantor or any other insider guarantor or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from any other
Borrower, any Subsidiary Guarantor or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or been terminated. If any amount shall be paid to the Company in
violation of the immediately preceding sentence at any time prior to the later
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (b) the Termination Date, such amount
shall be received and held in trust for the benefit of the Agent and the
Lenders, shall be segregated from other property and funds of the Company and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of this
Agreement and the Notes, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) the Company shall make payment to the Agent or any Lender of all or any part
of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash
and (iii) the Termination Date shall have occurred, the Agent and the Lenders
will, at the Company’s request and expense, execute and deliver to the Company
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Company of an interest
in the Guaranteed Obligations resulting from such payment made by the Company
pursuant to this Guaranty.

 

64



--------------------------------------------------------------------------------

SECTION 7.05. Subordination. The Company hereby subordinates any and all debts,
liabilities and other obligations owed to the Company by any other Borrower (the
“Subordinated Obligations”) to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 7.05:

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Borrower), the Company may receive regularly
scheduled payments from such Borrower on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Borrower), however, unless the Required Lenders
otherwise agree, the Company shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to such Borrower, the Company agrees that the Agent and
the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before the Company receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Borrower), the Company shall, if the Agent so
requests, collect, enforce and receive payments on account of the Subordinated
Obligations as trustee for the Agent and the Lenders and deliver such payments
to the Agent on account of the Guaranteed Obligations (including all Post
Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Company under the other provisions of this Guaranty.

(d) Agent Authorization. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to such Borrower), the Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of the Company, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and
(ii) to require the Company (A) to collect and enforce, and to submit claims in
respect of, Subordinated Obligations and (B) to pay any amounts received on such
obligations to the Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

 

65



--------------------------------------------------------------------------------

SECTION 7.06. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the Termination Date, (b) be
binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07.

ARTICLE 8

THE AGENT

SECTION 8.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Citibank to act on its behalf as the Agent hereunder and under the
other Loan Documents and authorizes the Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent
and the Lenders, and neither the Company nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions (except as
explicitly provided for in Section 8.06). It is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

SECTION 8.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
any Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

SECTION 8.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:

 

66



--------------------------------------------------------------------------------

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; provided, further, the Agent may seek clarification or
direction from the Required Lenders (or such other number or percentage of the
Lenders as the Agent shall reasonably determine) prior to the exercise of any
directed actions and may refrain from taking any such directed actions until
such clarification or direction that is reasonably satisfactory to the Agent is
received; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 6.01), or (ii) in the absence of its own gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction
by final and nonappealable judgment. The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent in writing by a Borrower or a Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

(d) Nothing in this Agreement or any other Loan Document shall require the Agent
or any of its Related Parties to carry out any “know your customer” or other
checks in relation to any person on behalf of any Lender and each Lender
confirms to the Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or any of its Related Parties.

 

67



--------------------------------------------------------------------------------

SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who may be counsel
for the Company or any other Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

SECTION 8.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more other sub-agents appointed by the Agent.
The Agent and any other such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any other such
sub-agent and to the Related Parties of the Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Agent acted with gross negligence, bad faith or
willful misconduct in the selection of such sub-agents.

SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders, the Company and the other Borrowers. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with and subject, so long as no Event of Default is
continuing, to the approval of the Company (such approval not to be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States and the United Kingdom, or an Affiliate of any such
bank with an office in the United States and the United Kingdom. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to), on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

68



--------------------------------------------------------------------------------

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(v) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrowers and such Person remove
such Person as Agent and, in consultation with and subject, so long as no Event
of Default is continuing, to the approval of the Company (such approval not to
be unreasonable withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders under any of the Loan Documents, the retiring or removed Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) except for any indemnity payments owed to the retiring or
removed Agent, all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed Agent
(other than any rights to indemnity payments owed to the retiring or removed
Agent), and the retiring or removed Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrowers to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

SECTION 8.07. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

SECTION 8.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Agent or a Lender hereunder.

 

69



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by (a) all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01 or 3.04, (ii) change the definition of
“Required Lenders” or the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder,
(iii) release the Company from any of its obligations under Article VII,
(iv) change Section 2.15 in a manner that would alter the pro rata sharing of
payments required thereby, (v) amend this Section 9.01 or (vi) release all or
substantially all of the value of the Subsidiary Guaranties (other than in
accordance with Section 5.01(j)); or (b) each Lender directly affected thereby,
do any of the following: (i) increase the Commitments of the Lenders (including
the Additional Commitment of any Lender) other than in accordance with
Section 2.18 or extend the Termination Date with respect to a Lender other than
in accordance with Section 2.19, (ii) reduce the principal of, or rate of
interest on, the Advances or any fees or other amounts payable hereunder or
(iii) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder other than in
accordance with Section 2.19; and provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note.

SECTION 9.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
email or facsimile as follows:

(i) if to the Company or any other Loan Party, to it at 521 W. 57th Street, New
York, New York, 10019, Attention of Treasurer (Facsimile No. (212) 708-7130;
Telephone No. (212) 708-7231; E-mail: John.Taylor@iff.com);

(ii) if to the Agent, to Citibank, N.A. at One Penns Way, Ops II, Floor 2, New
Castle, Delaware, 19720, Attention of Bank Loan Syndications (Facsimile No.
(646) 274-5080; E-mail: glagentofficeops@citi.com, with a copy to David Jaffe,
E-mail: david.jaffe@citi.com); and

(iii) if to a Lender, to it at its address (or facsimile number or e-mail) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

70



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Company may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) Each Loan Party agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company or the other Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Company’s or the Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Agent or any Lender by means of electronic
communications pursuant to this Section, including through the Platform.

 

71



--------------------------------------------------------------------------------

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) Costs and Expenses. The Company shall pay
upon demand and presentation of a statement of account (i) all reasonable and
documented out-of-pocket expenses incurred by the Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of one
New York counsel for the Agent, and one local counsel to the Agent in each
relevant jurisdiction) in connection with the syndication of the Facilities, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Agent, any Lender (including
the reasonable and documented fees, charges and disbursements any counsel for
the Agent or any Lender) in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 9.04(a), or (B) in connection with the
Advances made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Advances.

(b) Indemnification by the Company. The Company shall indemnify the Agent and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee but excluding loss of anticipated profits, business
or anticipated savings), incurred by any Indemnitee or asserted against any
Indemnitee by any Person other than such Indemnitee and its Related Parties
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Advance or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials at, on, under, in, to or from any property
currently or, to the extent of liability of or related to the Company or any of
its Subsidiaries with respect to such property, formerly owned, leased or
operated by the Company or any of its Subsidiaries, any Environmental Action
related in any way to the Company or any of its Subsidiaries or any other
liability of or related to the Company or any of its Subsidiaries related to
Environmental Laws, Environmental Permits or Hazardous Materials, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Loan Party, and regardless of whether
any Indemnitee is a party thereto; provided that any such indemnity as provided
in this Section 9.04(b) shall not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee or any of its Related Parties or
(y) a material breach of the obligations under this Agreement of such Indemnitee
or (B) are related to any investigation, litigation, or proceeding (each, a
“Proceeding”) that does not arise from any act or omission by the Company and
that is brought by any Indemnitee against any other Indemnitee (other than any
claims against the Agent in its capacity or in fulfilling its role as agent with
respect to this Agreement and other than any claims arising out of any act or
omission on the part of the Company or its affiliates); provided that the Agent
and the Arrangers to the extent fulfilling their respective roles as an agent or
arranger under or in connection with this Agreement and in their capacities as
such, shall remain indemnified in respect of such Proceedings to the extent that
none of the exceptions set forth in any of clauses (x) or (y) of clause
(A) above applies to such Person at such time; provided further that any legal
expenses shall be limited to one counsel for all indemnified parties taken as a
whole and if reasonably necessary, a single local counsel for all indemnified
parties taken as a whole in each relevant jurisdiction (which may be a single
local counsel acting in multiple jurisdictions) and, solely in the case of an
actual or perceived conflict of interest among the Agent, the Arrangers and the
Lenders, one additional counsel in each relevant jurisdiction to each group of
affected indemnified parties similarly situated taken as a whole). This
Section 9.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

72



--------------------------------------------------------------------------------

(c) Breakage Indemnity. If any payment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made by any Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance as a
result of a payment or Conversion, acceleration of the maturity of the Advances
pursuant to Section 6.01 or for any other reason, or by an Eligible Assignee to
a Lender other than on the last day of the Interest Period for such Advance upon
an assignment of rights and obligations under this Agreement pursuant to
Section 9.07 as a result of a demand by the Company pursuant to Section 2.21(b),
or if any Borrower fails to make any payment or prepayment of an Advance for
which a notice of prepayment has been given or that is otherwise required to be
made, the applicable Borrower shall, upon written demand by such Lender (with a
copy of such demand to the Agent), pay to the Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it reasonably incurs as a result of such payment or
Conversion, including, without limitation, any loss (excluding loss of profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.

(d) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Agent or any Related Party of the Agent, each
Lender severally agrees to pay to the Agent or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, shall have been
incurred by or asserted against the Agent in its capacity as such, or against
any Related Party of the Agent acting for the Agent in its capacity as such;
provided, further, that no Lender shall be liable for any portion of such
losses, claims, damages, liabilities or related expenses to the extent they are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of the Agent or any Related Party, as applicable. The obligations of
the Lenders under this paragraph (c) are several, and the failure of any Lender
to perform its obligations under this paragraph (c) shall not affect any other
Lender’s obligations under this paragraph nor shall any Lender be responsible
for the failure of any other Lender to perform its obligations under this
paragraph.

 

73



--------------------------------------------------------------------------------

(e) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages, including without limitation, any
loss of profits, business or anticipated savings (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance, or the use of the
proceeds thereof; provided that nothing in this clause (e) shall relieve any
Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party. No party hereto shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(f) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

(g) Survival. Each party’s obligations under Section 2.11, Section 2.14 and this
Section shall survive the termination of the Loan Documents and payment of the
obligations hereunder.

SECTION 9.05. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law and subject to exceptions of mandatory law in the country of incorporation
of each Borrower, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of the Company or any
other Loan Party against any and all of the obligations of the Company or such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or its Affiliates, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Company or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 2.20 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have. Each Lender agrees to
notify the Company and the Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

74



--------------------------------------------------------------------------------

SECTION 9.06. Binding Effect. On the Effective Date, this Agreement shall become
effective and shall be binding upon and inure to the benefit of the Company,
each other Borrower, the Agent and each Lender and their respective successors
and assigns, except that neither the Company nor any other Borrower shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of all of the Lenders, except as otherwise permitted by
this Agreement, including without limitation, Section 5.02(b).

SECTION 9.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned, provided, however, that an assignment
of an amount made available to a Dutch Loan Party shall at all times be provided
by a Lender that is a Non-Public Lender; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000 or an integral multiple of $1,000,000
in excess thereof, unless each of the Agent and, so long as no Event of Default
has occurred and is continuing, the Company otherwise consents (each such
consent not to be unreasonably withheld or delayed).

 

75



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within ten Business Days after having
received written notice thereof; and

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any of its Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated by or for the primary benefit of a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to

 

76



--------------------------------------------------------------------------------

(viii) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Advances in accordance with its Ratable Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 9.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Agent, sell participations to any Person (other
than a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated by or for the primary benefit of a natural Person) or the
Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrowers, the Agent and Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) the Participant is a Non-Public
Lender. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.04(d) with respect to any payments made by such Lender
to its Participant(s).

 

 

77



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.11, 9.04(c) and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(g) (it being understood that the documentation required under
Section 2.14(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.21 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.21(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.05 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

78



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Agent and the
Company (an “SPC”) the option to provide all or any part of any Advance that
such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Advance; and (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Advance, the Granting Lender
shall be obligated to make such Advance pursuant to the terms hereof. Each party
hereto hereby agrees that (A) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrowers under this Agreement
(including their obligations under Section 2.14); (B) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable (which indemnity or similar payment obligation should be
retained by the Granting Lender); and (C) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of an Advance by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Advance were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (x) with notice to, but
without prior consent of the Company and the Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Advance to the Granting Lender and (y) disclose on a
confidential basis any non-public information relating to its funding of
Advances to any rating agency, commercial paper dealer or provider of any surety
or guarantee or credit or liquidity enhancement to such SPC. No Borrower shall
be required to pay any amount under Sections 2.11, 2.12, 2.14, 9.04(a), (b) and
(c) that is greater than the amount which it would have been required to pay had
no grant been made by a Granting Lender to a SPC.

SECTION 9.08. Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that, in such case and in the case of clauses
(b) and (c) above, the Agent or such Lender, as applicable, shall notify the
Company promptly thereof prior to disclosure of such Information, to the extent
practicable and it is not prohibited from doing so by any law or regulation or
by such subpoena or legal process and except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any Note or any action or proceeding relating to this Agreement or any Note or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement (it being
understood that such actual or prospective party will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) any actual or prospective risk protection provider or party
(or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Company and its obligations, this Agreement or payments hereunder (it being
understood that such actual or prospective assignee or participant will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential on terms not less favorable than the provisions
hereof in accordance with the standard syndication processes of the Arrangers or
customary market standards for the dissemination of such Information), (iii) any
rating agency on a confidential basis (limited to the information contained in
this Agreement), (iv) the CUSIP Service Bureau or any similar organization or
(v) to market data collectors, similar service providers to the lending industry
(limited to generic information about this Agreement), and service providers to
the Arrangers in connection with the administration and management of this
Agreement, (g) with the written consent of the Company, (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company unless the Agent or such Lender, as applicable, has actual knowledge
that such source was required to keep such Information confidential or (i) for
purposes of establishing a “due diligence” defense.

 

 

79



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by the Company or any of its Subsidiaries, provided
that, in the case of information received from the Company or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential or should, because of its nature,
reasonably be understood to be confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.09. Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time, upon not less than 15 Business Days’ notice in the
case of any Subsidiary so designated after the Effective Date, notify the Agent
that the Company intends to designate a Subsidiary as a “Designated Subsidiary”
for purposes of this Agreement. On or after the date that is 15 Business Days
after such notice, upon delivery to the Agent of a Designation Letter duly
executed by the Company and the respective Subsidiary and substantially in the
form of Exhibit D hereto, such Subsidiary shall thereupon become a “Designated
Subsidiary” and a “Borrower” for purposes of this Agreement and, as such, shall
(i) have all of the rights and obligations of a Borrower hereunder and
(ii) become a Borrower hereunder as if initially named herein as such. The Agent
shall promptly notify each Lender of the Company’s notice of such pending
designation by the Company and the identity of the respective Subsidiary.
Following the giving of any notice pursuant to this Section 9.09(a), if the
designation of such Designated Subsidiary obligates the Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations and a Beneficial
Ownership Certification if such Designated Subsidiary qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation.

 

80



--------------------------------------------------------------------------------

If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing another of its offices or branches or an Affiliate of such
Lender to act as the Lender in respect of such Designated Subsidiary.

As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Subsidiary, and
in any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
other than the United States or any state or political subdivision thereof, any
Lender that may not legally lend to, establish credit for the account of and/or
do any business whatsoever with such Designated Subsidiary directly or through
an Affiliate of such Lender as provided in the immediately preceding paragraph
(a “Protesting Lender”) shall so notify the Company and the Agent in writing.
With respect to each Protesting Lender, the Company shall, effective on or
before the date that such Designated Subsidiary shall have the right to borrow
hereunder, either notify the Agent and such Protesting Lender that the
Commitments of such Protesting Lender shall be terminated; provided that such
Protesting Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Company or
the relevant Designated Subsidiary (in the case of all other amounts), or
(B) cancel its request to designate such Subsidiary as a “Designated Subsidiary”
hereunder.

(b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement and the Notes of
any Designated Subsidiary then, so long as at the time no Notice of Revolving
Borrowing in respect of such Designated Subsidiary is outstanding, such
Subsidiary’s status as a “Designated Subsidiary” and a “Borrower” shall
terminate upon written notice to such effect from the Agent to the Lenders
(which notice the Agent shall give promptly upon its receipt of a request
therefor from the Company). Thereafter, the Lenders shall be under no further
obligation to make any Advance hereunder to such Designated Subsidiary.

SECTION 9.10. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

 

81



--------------------------------------------------------------------------------

(b) Jurisdiction. Each party hereto irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto, or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Company or any other Loan Party or its properties in the courts of
any jurisdiction in connection with the exercise of any rights under any
agreement related to collateral provided hereunder that is governed by laws
other than the law of the State of New York or to enforce a judgment obtained
from a court in New York.

(c) Waiver of Venue. Each party hereto irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02. Each of NL Holding,
IFF Nederland and each Designated Subsidiary hereby agrees that service of
process in any action or proceeding brought in any New York State court or in
federal court described in subsection (b) above may be made upon the Company at
its address set forth in Section 9.02 and NL Holding, IFF Nederland and each
Designated Subsidiary hereby irrevocably appoints the Company its authorized
agent to accept such service of process, and agrees that the failure of the
Company to give any notice of any such service shall not impair or affect the
validity of such service or of any judgment rendered in any action or proceeding
based thereon. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,” and
words of like import in this Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that, to the extent any
Borrower executes this Agreement by way of electronic signature, such Borrower
shall, upon reasonable request therefor, provide to the Agent a manually
executed signature to this Agreement (which may be delivered by fax or in a .pdf
or similar file).

 

82



--------------------------------------------------------------------------------

SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Committed Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

(c) The obligation of any Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.

SECTION 9.13. Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the Company)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such Committed Currency had occurred.

SECTION 9.14. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

83



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

84



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 9.15. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the Patriot Act and the Beneficial Ownership Regulation, it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of each Borrower, and to the
extent applicable, a Beneficial Ownership Certification, and other information
that will allow such Lender or the Agent, as applicable, to identify each
Borrower in accordance with the Patriot Act and the Beneficial Ownership
Regulation. Each Borrower shall provide such information and take such actions
as are reasonably requested by the Agent or any Lenders in order to assist the
Agent and the Lenders in maintaining compliance with the Patriot Act and the
Beneficial Ownership Regulation.

 

85



--------------------------------------------------------------------------------

SECTION 9.16. Power of Attorney. Each Subsidiary of the Company may from time to
time authorize and appoint the Company as its attorney-in-fact to execute and
deliver (a) any amendment, waiver or consent in accordance with Section 9.01 on
behalf of and in the name of such Subsidiary and (b) any notice or other
communication hereunder, on behalf of and in the name of such Subsidiary. Such
authorization shall become effective as of the date on which such Subsidiary
delivers to the Agent a power of attorney enforceable under applicable law and
any additional information to the Agent as necessary to make such power of
attorney the legal, valid and binding obligation of such Subsidiary.

SECTION 9.17. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
may have economic interests that conflict with those of the Borrowers. Each
Borrower agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, each
Borrower and its Affiliates, on the one hand, and the Agent, the Bookrunners,
Arrangers, syndication agent, documentation agent, the Lenders and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Agent, the Bookrunners, Arrangers, syndication agent, documentation agent,
the Lenders or their respective Affiliates and no such duty will be deemed to
have arisen in connection with any such transactions or communications.

SECTION 9.18. Status of Certain Lenders and Former Borrower. On and as of the
Effective Date, (i) each Lender identified on the signature pages to this
Agreement that was not a Lender immediately prior to the Effective Date shall on
the Effective Date become a party to this Agreement as a Lender, and shall be
entitled to all the rights and benefits, and each such Lender agrees to perform
all the obligations, which in each case are applicable to it in its capacity as
a Lender hereunder and (ii) IFF Singapore shall be released from its rights and
obligations as, and shall not be, a Borrower under this Agreement unless the
Company designates it as a Designated Subsidiary in accordance with, and subject
to the satisfaction of the conditions precedent set forth in, Section 9.09.

SECTION 9.19. Waiver of Jury Trial. Each of the Company, the other Borrowers,
the other Loan Parties, the Agent and the Lenders hereby irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Agreement or
the Notes or the actions of the Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

SECTION 9.20. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent and the Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Company or any
other Loan Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA and 29 C.F.R. 2510.3-101) of one or more Benefit Plans in connection
with the Advances or the Commitments,

 

86



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and the Arrangers and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that none of the Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
the Advances, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

SECTION 9.21. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Hedge Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

87



--------------------------------------------------------------------------------

(i) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the Laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the Laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(ii) As used in this Section 9.21, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Remainder of page intentionally left blank]

 

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

INTERNATIONAL FLAVORS & FRAGRANCES INC., as Borrower By:  

/s/ John Taylor

  Name: John Taylor   Title: Treasurer INTERNATIONAL FLAVORS & FRAGRANCES
(NEDERLAND) HOLDING B.V., as Borrower By:  

/s/ Johannes Adrianus de Rooij

  Name: Johannes Adrianus de Rooij   Title: Managing Director INTERNATIONAL
FLAVORS & FRAGRANCES I.F.F. (NEDERLAND) B.V., as Borrower By:  

/s/ Johannes Adrianus de Rooij

  Name: Johannes Adrianus de Rooij   Title: Managing Director

 

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

CITIBANK, N.A.

as Agent and a Lender

By:  

/s/ Michael Vondriska

  Name: Michael Vondriska   Title: Vice President

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:  

/s/ Subhalakshmi Ghosh-Kohli

  Name: Subhalakshmi Ghosh-Kohli   Title: Authorized Signatory

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as a Lender

By:  

/s/ Subhalakshmi Ghosh-Kohli

  Name: Subhalakshmi Ghosh-Kohli   Title: Authorized Signatory

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

BNP PARIBAS

as a Lender

By:  

/s/ Christopher Sked

  Name: Christopher Sked   Title: Managing Director By:  

/s/ Karim Remtoula

  Name: Karim Remtoula   Title: Vice President

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

BNP PARIBAS FORTIS SA/NV

as a Lender

By:  

/s/ Geert Schepens

  Name: Geert Schepens   Title: Head of Multinational Corporates Desk Belgium
By:  

/s/ Valérie Du Bois

  Name: Valérie Du Bois   Title: Senior Banker Corporate Coverage Belgium

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch

as a Lender

By:  

/s/ William O’Daly

  Name: William O’Daly   Title: Authorized Signatory By:  

/s/ D. Andrew Maletta

  Name: D. Andrew Maletta   Title: Authorized Signatory

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Peter S. Predun

  Name: Peter S. Predun   Title: Executive Director

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

Bank of America, N.A.

as a Lender

By:  

/s/ Mukesh Singh

  Name: Mukesh Singh   Title: Director

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

as a Lender

By:  

/s/ Sydney G. Dennis

  Name: Sydney G. Dennis   Title: Director

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

COBANK, ACB

as a Lender

By:  

/s/ Jared Greene

  Name: Jared Greene   Title: Assistant Corporate Secretary

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

ING Bank N.V., Dublin Branch

as a Lender

By:  

/s/ Sean Hassett

  Name: Sean Hassett   Title: Director By:  

/s/ Barry Fehily

  Name: Barry Fehily   Title: Managing Director

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.

as a Lender

By:  

/s/ Donna DeMagistris

  Name: Donna DeMagistris   Title: Executive Director

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

MUFG Bank, Ltd.

as a Lender

By:  

/s/ Mark Maloney

  Name: Mark Maloney   Title: Authorized Signatory

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation

as a Lender

By:  

/s/ Jun Ashley

  Name: Jun Ashley   Title: Director

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

U.S. Bank National Association

as a Lender

By:  

/s/ Steven F Bobinchak

  Name: Steven F Bobinchak   Title: Assistant Vice President

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Michael J. Stein

  Name: Michael J. Stein   Title: Vice President

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Steve Zambriczki

  Name: Steve Zambriczki   Title: Senior Vice President

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK

as a Lender

By:  

/s/ James Beck

  Name: James Beck   Title: Associate Director

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

CHINA CONSTRUCTION BANK CORPORATION, NEW YORK BRANCH

as a Lender

By:  

/s/ Jun Bi

  Name: Jun Bi   Title: Deputy General Manager

 

 

[Signature Page to IFF Revolving Credit Facility Amendment]



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Lender    Commitments      Commitments
(Excluding
Additional
Commitments)      Additional
Commitments      Total
Commitments
(Including
Additional
Commitments)  

Citibank, N.A.

   $ 140,000,000      $ 45,000,000      $ 185,000,000  

Morgan Stanley Bank, N.A.

   $ 70,000,000      $ 65,000,000      $ 135,000,000  

Morgan Stanley Senior Funding, Inc.

     —        $ 50,000,000      $ 50,000,000  

BNP Paribas

   $ 70,000,000      $ 22,500,000      $ 92,500,000  

BNP Paribas Fortis SA/NV

   $ 70,000,000      $ 22,500,000      $ 92,500,000  

Credit Suisse AG, Cayman Islands Branch

     —        $ 185,000,000      $ 185,000,000  

JPMorgan Chase Bank, N.A.

   $ 140,000,000      $ 45,000,000      $ 185,000,000  

Bank of America, N.A.

     —        $ 102,500,000      $ 102,500,000  

Barclays Bank PLC

     —        $ 102,500,000      $ 102,500,000  

CoBank, ACB

   $ 77,500,000      $ 25,000,000      $ 102,500,000  

ING Bank N.V., Dublin Branch

   $ 77,500,000      $ 25,000,000      $ 102,500,000  

Mizuho Bank, Ltd.

     —        $ 102,500,000      $ 102,500,000  

MUFG Bank, Ltd.

   $ 70,000,000      $ 32,500,000      $ 102,500,000  

Sumitomo Mitsui Banking Corporation

     —        $ 102,500,000      $ 102,500,000  

U.S. Bank National Association

   $ 77,500,000      $ 25,000,000      $ 102,500,000  

Wells Fargo Bank, National Association

   $ 77,500,000      $ 25,000,000      $ 102,500,000  

HSBC Bank USA, National Association

   $ 50,000,000      $ 11,250,000      $ 61,250,000  

Standard Chartered Bank

   $ 50,000,000      $ 11,250,000      $ 61,250,000  

China Construction Bank Corporation, New York Branch

   $ 30,000,000        —        $ 30,000,000  

Total

   $ 1,000,000,000      $ 1,000,000,000      $ 2,000,000,000  

 

I-1



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)

EXISTING LIENS

None.

 

5.02(a)-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING CREDIT PROMISSORY NOTE

U.S .$                                                 
Dated:                                       
                                          , 20                        

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a [●] (the “Borrower”),
HEREBY PROMISES TO PAY                                              (the
“Lender”) for the account of its Applicable Lending Office on the Termination
Date (each as defined in the Credit Agreement referred to below) the principal
sum of U.S.$[amount of the Lender’s Commitment in figures] or, if less, the
aggregate principal amount of the Advances made by the Lender to the Borrower
pursuant to the Second Amended and Restated Credit Agreement, dated as of
August 25, 2020, among the Borrower, the Lender and certain other borrowers and
lenders parties thereto, and Citibank, N.A., as Agent for the Lender and such
other lenders (as amended, restated, amended and restated, supplemented or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), outstanding on the Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest in respect of each Advance shall be payable in the
applicable currency at the applicable Agent’s Account, as set forth in the
Credit Agreement, in each case, in same day funds. Each Advance owing to the
Lender by the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Revolving Credit Promissory Note.

This Revolving Credit Promissory Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Revolving
Credit Promissory Note, (ii) contains provisions for determining the Equivalent
amount in Dollars of Advances denominated in Committed Currencies and
(iii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

This Revolving Credit Promissory Note shall be governed by, and construed in
accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Promissory
Note to be duly executed and delivered by its officer thereunto duly authorized
as of the date first above written.

 

[NAME OF BORROWER] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

  

Type of

Advance

  

Amount of

Advance

  

Amount of

Principal Paid

or Prepaid

  

Unpaid

Principal

Balance

  

Notation

Made B



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF REVOLVING BORROWING

Citibank, N.A., as Agent for

the Lenders parties to the

Credit Agreement referred to

below

One Penns Way, Ops II, Floor 2

New Castle, Delaware 19720

Attn: Bank Loan Syndications Department

Facsimile No: (646) 274-5080

Email: glagentofficeops@citi.com

david.jaffe@citi.com

[Date]

Ladies and Gentlemen:

The undersigned, [Name of Borrower], refers to the Second Amended and Restated
Credit Agreement, dated as of August 25, 2020 (as amended, restated, amended and
restated, supplemented or modified from time to time, the “Credit Agreement”,
the terms defined therein being used herein as therein defined), among the
International Flavors & Fragrances Inc. and certain subsidiaries of
International Flavors & Fragrances Inc., as borrowers, the Lenders party thereto
from time to time and Citibank, N.A., as Agent, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing
is                                         , 20[    ]
(the                                         “Proposed Borrowing Date”).

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is [$ ][for a Borrowing in
a Committed Currency, list currency and amount of Revolving Credit Borrowing].
Funds should be credited to the below account of [Name of Borrower]:

Bank: Address: SWIFT:

Account:

[(iv) The initial Interest Period for [each][the] Eurocurrency Rate Advance made
as part of the Proposed Borrowing is [ ] month[s], start date [ ] to [ ]]

The undersigned hereby certifies that the following statements will be true on
the Proposed Borrowing Date:

 

B-1



--------------------------------------------------------------------------------

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement [(except the representations set forth in subsection (e) thereof and
in subsection (f) thereof)]1 are correct in all material respects (unless
qualified by materiality, in which case, are true and correct in all respects)
on and as of the Proposed Borrowing Date (except for those representations and
warranties that specifically relate to a prior date, which shall have been
correct on such prior date), before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date [and the representations and warranties of the undersigned
contained in its Designation Agreement are correct in all material respects
(unless qualified by materiality in which case are true and correct in all
respects) on and as of the Proposed Borrowing Date, before and after giving
effect to the Proposed Borrowing (except for those representations and
warranties that specifically relate to a prior date, which shall have been
correct on such prior date) and to the application of the proceeds therefrom, as
though made on and as of such date]2; and

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

[Signature Page Follows]

 

 

1 

Insert bracketed text for borrowings requested after the Effective Date.

2 

Insert bracketed text for borrowings by a Designated Subsidiary.

 

B-2



--------------------------------------------------------------------------------

Very truly yours, [NAME OF BORROWER] By:  

 

  Name:   Title:

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below (including
without limitation any guarantees included in such facility), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:  

 

       [Assignor [is] [is not] a Defaulting Lender]   2.    Assignee:  

 

      

[indicate [Lender][Approved Fund]

[Affiliate of [identify Lender]]]

  3.    Borrower(s):  

 

  4.    Agent:   Citibank, N.A., as the administrative agent under the Credit
Agreement 5.    Credit Agreement:  

Second Amended and Restated Credit Agreement, dated as of August 25,

2020, among International Flavors & Fragrances Inc. and certain subsidiaries of
International Flavors & Fragrances Inc., as borrowers, the Lenders party thereto
from time to time and Citibank, N.A., as Agent.

 

C-1



--------------------------------------------------------------------------------

6.

Assigned Interest[s]:

 

      Aggregate                Amount of    Amount of    Percentage         
Commitments/    Commitments/    Assigned of          Advances for    Advances   
Commitments/    CUSIP

Assignor

  

Assignee

   all Lenders3    Assigned4    Advances5    Number

 

7.

Trade Date:                                         
                                

 

 

3 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

4 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

5 

Set forth, to at least 9 decimals, as a percentage of the Commitments/Advances
of all Lenders under the Credit Agreement.

 

C-2



--------------------------------------------------------------------------------

Effective Date:                            , 20          [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

[Consented to and]6 Accepted by: CITIBANK, N.A., as Agent By:  

             

  Name:   Title: [Consented to by:]7 INTERNATIONAL FLAVORS & FRAGRANCES INC. By:
 

             

  Name:   Title:

 

 

6 

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

7 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

C-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any other Borrower or any of the Company’s
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Company, any other
Borrower or any of the Company’s Subsidiaries or Affiliates or any other Person
of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement,                 (ii)
it meets all the requirements to be an assignee under Section 9.07(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.01(h) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vi) it has, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves. Notwithstanding the foregoing, the Agent shall make
all payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.

 

C-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF DESIGNATION AGREEMENT

[DATE]

To each of the Lenders

party to the Credit Agreement

(as defined below) and to Citibank, N.A., as

Agent for such Lenders

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of August 25, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
International Flavors & Fragrances Inc. (the “Company”) and certain subsidiaries
of the Company, as borrowers, the Lenders party thereto from time to time and
Citibank, N.A., as Agent (in such capacity, the “Agent”). Terms defined in the
Credit Agreement are used herein with the same meaning.

Please be advised that pursuant to Section 9.09 of the Credit Agreement, the
Company hereby designates its undersigned
Subsidiary,                                       
                                                       (“Designated
Subsidiary”), as a “Designated Subsidiary” and a “Borrower” under and for all
purposes of the Credit     Agreement.

The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:

(a) The Designated Subsidiary is a                        duly organized,
validly existing and in good standing under the laws of                        .

(b) The execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement, the Credit Agreement and the Notes, if any, and any other
Loan Document to be delivered by it are within the Designated Subsidiary’s
corporate or other powers, have been duly authorized by all necessary corporate
action and do not conflict with (i) the Designated Subsidiary’s charter or
by-laws other constitutive documents, (ii) any law or (iii) any material
contractual restriction, or to the knowledge of the Designated Subsidiary, any
other contractual restriction, binding on or affecting the Designated
Subsidiary. The Designation Agreement and the Notes, if any, delivered by it
have been duly executed and delivered on behalf of the Designated Subsidiary.

(c) All Authorizations required (i) for the due execution, delivery and
performance by the Designated Subsidiary of this Designation Agreement, the
Credit Agreement, the Notes, if any, or any other Loan Document to be delivered
by it or (ii) to make the Designation Agreement, the Credit Agreement, the
Notes, if any, or any other Loan Document admissible in evidence in its
jurisdiction of incorporation have been obtained or effected and are in full
force and effect.

(d) This Designation Agreement is, and the Notes, if any, and the other Loan
Documents to be delivered by the Designated Subsidiary when delivered will be,
legal, valid and binding obligations of the Designated Subsidiary enforceable
against the Designated Subsidiary in accordance with their respective terms,
except to the extent that such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally from time to time in effect and may be
subject to the discretion of courts with respect to the granting of equitable
remedies and to the power of courts to stay proceedings for the execution of
judgments.

 

D-1



--------------------------------------------------------------------------------

(e) There is no pending or threatened action, suit, investigation or proceeding,
including, without limitation, any Environmental Action, affecting the
Designated Subsidiary or any of its Subsidiaries before any court, governmental
agency or arbitrator that purports to affect the legality, validity or
enforceability of this Designation Agreement, the Credit Agreement or any Note
of the Designated Subsidiary or any other Loan Document to which the Designated
Subsidiary is a party.

The Designated Subsidiary hereby agrees that service of process in any action or
proceeding brought in any New York State court or in federal court may be made
upon the Company at its offices at 521 W. 57th Street, New York, New York 10019,
Attention of Treasurer (the “Process Agent”) and the Designated Subsidiary
hereby irrevocably appoints the Process Agent to give any notice of any such
service of process, and agrees that the failure of the Process Agent to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.

The Company hereby accepts such appointment as Process Agent and agrees with you
that (i) the Company will maintain an office in New York, New York through the
Termination Date and will give the Agent prompt notice of any change of address
of the Company, (ii) the Company will perform its duties as Process Agent to
receive on behalf of the Designated Subsidiary and its property service of
copies of the summons and complaint and any other process which may be served in
any action or proceeding in any New York State or federal court sitting in New
York City arising out of or relating to the Credit Agreement and (iii) the
Company will forward forthwith to the Designated Subsidiary at its address at
or, if different, its then current address, copies of any summons, complaint and
other process which the Company received in connection with its appointment as
Process Agent.

 

D-2



--------------------------------------------------------------------------------

This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Very truly yours, INTERNATIONAL FLAVORS & FRAGRANCES INC., as the Company By:  

 

  Name:   Title:

[DESIGNATED SUBSIDIARY],

as the Designated Subsidiary

By:  

 

  Name:   Title:

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E – TAX FORMS

 

E-1



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of August 25, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among International Flavors & Fragrances Inc. (the “Company”) and certain
subsidiaries of the Company, as borrowers, the Lenders party thereto from time
to time and Citibank, N.A., as Agent.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrowers with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                                 , 20[    ]

 

E1-



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of August 25, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among International Flavors & Fragrances Inc. (the “Company”) and certain
subsidiaries of the Company, as borrowers, the Lenders party thereto from time
to time and Citibank, N.A., as Agent (in such capacity, the “Agent”).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:   Title:

Date:                                 , 20[    ]

 

E2-



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of August 25, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among International Flavors & Fragrances Inc. (the “Company”) and certain
subsidiaries of the Company, as borrowers, the Lenders party thereto from time
to time and Citibank, N.A., as Agent (in such capacity, the “Agent”).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:   Title:

Date:                                 , 20[    ]

 

E3-



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of August 25, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among International Flavors & Fragrances Inc. (the “Company”) and certain
subsidiaries of the Company, as borrowers, the Lenders party thereto from time
to time and Citibank, N.A., as Agent (in such capacity, the “Agent”).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Agent and the Borrowers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                                 , 20[    ]

 

E4-



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

SOLVENCY CERTIFICATE

[DATE]

This Solvency Certificate (“Certificate”) of International Flavors & Fragrances
Inc. (“the Company”), and its Subsidiaries is delivered pursuant to
Section 3.04(g) of the Second Amended and Restated Credit Agreement, dated as of
August 25, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the Company
and certain subsidiaries of the Company, as borrowers, the Lenders party thereto
from time to time and Citibank, N.A., as Agent. Unless otherwise defined herein,
capitalized terms used in this Certificate shall have the meanings set forth in
the Credit Agreement.

I, [    ], the duly elected, qualified and acting [Chief Executive
Officer][Chief Financial Officer][Treasurer][Assistant Treasurer] of the Company
and its Subsidiaries, DO HEREBY CERTIFY that I have reviewed the Credit
Agreement and the other Loan Documents referred to therein and have made such
investigation as I have deemed necessary to enable me to express a reasonably
informed opinion as to the matters referred to herein.

I HEREBY FURTHER CERTIFY, in my capacity as [Chief Executive Officer][Chief
Financial Officer][Treasurer][Assistant Treasurer] and not in my individual
capacity, that as of the date hereof, immediately after giving effect to the
Neptune Transactions and the Additional Commitments:

1. The fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, at a fair valuation on a going concern basis, exceeds, on a
consolidated basis, their Debts and liabilities, subordinated, contingent or
otherwise.

2. The present fair saleable value of the property of the Company and its
Subsidiaries, on a consolidated and going concern basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their Debts and other liabilities, subordinated, contingent or
otherwise, as such Debts and other liabilities become absolute and matured in
the ordinary course of business.

3. The Company and its Subsidiaries, on a consolidated basis, are able to pay
their Debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business.

4. The Company and its Subsidiaries are not engaged in businesses, and are not
about to engage in businesses for which they have unreasonably small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing as of the date hereof, would reasonably be expected to
become an actual and matured liability.

For the purpose of the foregoing, I have assumed there is no default under the
Credit Agreement on the date hereof and there will be no default under the
Credit Agreement after giving effect to the Additional Commitments under the
Credit Agreement.

[Remainder of page intentionally left blank]

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
above written.

 

INTERNATIONAL FLAVORS & FRAGRANCES INC. By:  

                 

  Name:   Title:

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SUBSIDIARY GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of extensions of credit and/or financial accommodations from time
to time made or granted under the Credit Agreement (as defined below) to
INTERNATIONAL FLAVORS & FRAGRANCES INC. (the “Company”) and certain subsidiaries
of the Company party thereto as Borrowers (collectively, the “Borrowers”) by the
lenders from time to time party to the Credit Agreement (collectively, the
“Lenders”), the undersigned Guarantor (whether one or more, the “Guarantor”, and
if more than one, jointly and severally) hereby agrees as follows:

1. Guaranty. The Guarantor hereby absolutely and unconditionally guarantees to
the Agent, for the benefit of the Agent and the Lenders, as a guaranty of
payment and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise of any and all Advances to, and all debts, liabilities and obligations
(including the obligation to pay principal, interest, charges, expenses, fees
and indemnities), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising (and including interest and fees that accrue after the
commencement of any hearing under any Debtor Relief Laws naming any Borrower as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed in such proceeding), in each case, of each of the Borrowers
(collectively, the “Obligations”) under that certain Second Amended and Restated
Credit Agreement, dated as of August 25, 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrowers, the Lenders party thereto from time to time
and Citibank, N.A., as Agent. All capitalized terms used herein without
definition shall have the meaning ascribed to such terms in the Credit
Agreement. The Agent’s and Lenders’ books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and,
absent demonstrable error, shall be prima facie evidence for the purpose of
establishing the amount of the Obligations. To the extent permitted by law, this
Guaranty (the “Guaranty”) shall not be affected by the validity, regularity or
enforceability of the Obligations against the Company or any instrument or
agreement evidencing any Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the Obligations of the Guarantor under this Guaranty
(other than a defense of payment or performance), and, to the extent permitted
by law, the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing (other than
a defense of payment or performance).

2. No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized and resident in [the United States of America]8.
The Guarantor shall make all payments hereunder in the manner set forth in
Section 2.13 of the Credit Agreement, as if such Section were applicable to
payment by the Guarantor hereunder. To the extent permitted by law, the
obligations hereunder shall not be affected by any acts of any legislative body
or governmental authority affecting any Borrower (but not the Guarantor),
including but not limited to, any restrictions on the conversion of currency or
repatriation or control of funds or any total or partial expropriation of such
Borrower’s property, or by economic, political, regulatory or other events in
the countries where any Borrower is located.

 

 

8 

Insert appropriate jurisdiction of organization of Guarantor.

 

G-1



--------------------------------------------------------------------------------

3. Rights of the Agent and the Lenders. The Guarantor consents and agrees that
the Agent and Lenders may, to the extent permitted by law, at any time and from
time to time, without notice or demand, and without affecting the enforceability
or continuing effectiveness hereof: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Obligations or any part thereof, in each case, in accordance with the terms
of the Loan Documents; (b) take, hold, exchange, enforce, waive, release, fail
to perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Agent in its sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Obligations.

4. Certain Waivers. To the extent permitted by law, the Guarantor waives (a) any
defense arising by reason of any disability or other defense of any Borrower or
any other guarantor (other than a defense of payment or performance), or the
cessation from any cause whatsoever of the liability of any Borrower; (b) any
defense based on any claim that the Guarantor’s obligations exceed or are more
burdensome than those of any Borrower; (c) any right to require the Agent or any
Lender to proceed against any Borrower, proceed against or exhaust any security
for the Obligations, or pursue any other remedy in the Agent’s or any Lender’s
power whatsoever; (d) any benefit of and any right to participate in any
security, if any, now or hereafter held by the Agent or any Lender; and (e) to
the fullest extent permitted by law, any and all other defenses or benefits that
may be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties (other than a defense of payment or
performance). The Guarantor expressly waives, to the fullest extent permitted by
law, all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations, except, in each case, for notices expressly required
under the Credit Agreement.

5. Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against the Guarantor to enforce this Guaranty whether or not any
Borrower or any other person or entity is joined as a party.

6. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid in full in cash
and any Commitments of the Lenders are terminated. If any amounts are paid to
the Guarantor in violation of the foregoing limitation, then such amounts shall
be held in trust for the benefit of the Agent, for the benefit of the Lenders,
and shall forthwith be paid to the Agent to reduce the amount of the
Obligations, whether matured or unmatured.

7. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until the earlier of (a) the date on which all Commitments of
the Lenders are terminated and the Advances and any other Obligations that are
then accrued and payable have been indefeasibly paid in full in cash, (b) with
respect to any individual Guarantor, the date on which such Guarantor ceases to
be a Subsidiary of the Company as a result of a transaction permitted under the
Credit Agreement and (c) with respect to any individual Guarantor, the date on
which the Company ceases to guarantee any Neptune Debt of such Guarantor (such
earlier date, the “Release Date”). Upon the occurrence of the Release Date with
respect to any Guarantor, this Guaranty and all obligations (other than those
expressly stated to survive termination) of such Guarantor (but not of any other
Guarantor for which the Release Date has not occurred) shall terminate, all
without delivery of any instrument or performance of any act by and party. At
the request of any such Guarantor following any such termination, the Agent
shall execute such documents as such Guarantor shall reasonably request to
evidence such termination. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of any Borrower or the Guarantor is made, or the Agent
or any Lender exercises its right of setoff, in respect of the Obligations and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Agent orany Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws, all as if such
payment had not been made or such setoff had not occurred and whether or not the
Agent is in possession of or has released this Guaranty and regardless of any
prior revocation, rescission, termination or reduction. The obligations of the
Guarantor under the immediately preceding sentence of this paragraph shall
survive termination of this Guaranty.

 

G-2



--------------------------------------------------------------------------------

8. Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
such Borrower to the Guarantor as subrogee of the Agent and Lenders or resulting
from the Guarantor’s performance under this Guaranty, to the indefeasible
payment in full in cash of all Obligations.

9. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Obligations is stayed, in connection with any case commenced by or
against any Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by the Guarantor immediately upon demand by
the Agent; provided, however, that the Agent shall comply with any court orders
with respect to such payments.

10. Expenses. The Guarantor shall pay on demand all reasonable and documented
out-of- pocket expenses (including the reasonable fees, charges and
disbursements of a single primary firm and, if reasonably requested by the
Agent, a single local or foreign firm in each relevant jurisdiction of counsel
for the Agent and the Lenders, unless a conflict exists, in which case,
reasonable fees and expenses of one additional counsel in each relevant
jurisdiction that is reasonably necessary for each group of similarly situated
affected Lender(s) (taken as a whole) shall be covered) in any way relating to
the enforcement or protection of the Agent’s and the Lenders’ rights under this
Guaranty, including any incurred during any “workout” or restructuring in
respect of the Obligations. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Obligations and termination
of this Guaranty.

11. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the Agent
and the Guarantor. No failure by the Agent or any Lender to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.

12. Condition of Borrowers. The Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as the Guarantor requires, and that the Agent and Lenders have no duty, and the
Guarantor is not relying on the Agent or any Lender at any time, to disclose to
the Guarantor any information relating to the business, operations or financial
condition of the Borrowers or any other guarantor (the guarantor waiving any
duty on the part of the Agent and Lenders to disclose such information and any
defense relating to the failure to provide the same).

 

G-3



--------------------------------------------------------------------------------

13. Setoff. If and to the extent an Event of Default has occurred and is
continuing, the Agent or any Lender may setoff and charge from time to time any
amount so due against any or all of the Guarantor’s accounts or deposits with
the Agent or any Lender.

14. Representations and Warranties; Covenants. The Guarantor hereby (i) makes
each of    the representations and warranties set forth in Section 4.01 of the
Credit Agreement and the other Loan Documents applicable to it as a Loan Party
as if set forth herein and (ii) agrees to be bound by, and perform (or, as
applicable, cause its Subsidiaries to perform) each of the covenants set forth
in Article 5 of the Credit Agreement and the other Loan Documents applicable to
it as a Loan Party.

15. Indemnification and Survival. Without limitation on any other obligations of
the Guarantor or remedies of the Agent and Lenders under this Guaranty, the
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless the Agent and the Lenders from and against any and all
damages, losses, liabilities and expenses that may be suffered or incurred by
the Agent and Lenders to the same extent the Company would be required to do so
pursuant to Section 9.04(b) of the Credit Agreement. The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
obligations and termination of this Guaranty.

16. Governing Law; Assignment; Jurisdiction; Notices.

(i) Governing Law. This Guaranty and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Guaranty or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(ii) Jurisdiction. Each party hereto irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto, or any Related Party of the foregoing
in any way relating to this Guaranty or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty or in any other Loan Document shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Guaranty or any other Loan Document
against the Company or its properties in the courts of any jurisdiction in
connection with the exercise of any rights under any agreement related to
collateral provided hereunder that is governed by laws other than the law of the
State of New York or to enforce a judgment obtained from a court in New York.

(iii) Waiver of Venue. Each party hereto irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Guaranty or any other Loan Document in any court referred
to in paragraph (ii) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

G-4



--------------------------------------------------------------------------------

(iv) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02 of the Credit
Agreement. Nothing in this Guaranty will affect the right of any party hereto to
serve process in any other manner permitted by applicable law.

(v) Notice. All notices and other communications to the Guarantor under this
Guaranty shall be in writing and shall be delivered in accordance with
Section 9.02 of the Credit Agreement to the Guarantor at its address set forth
below or at such other address as may be specified by the Guarantor in a written
notice delivered to the Agent.

17. WAIVER OF JURY TRIAL. Each of the Guarantor, the Agent and the Lenders
hereby irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Guarantee or the actions of the Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.

18. JUDGMENT CURRENCY. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due hereunder in Dollars into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase Dollars with such other currency at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

(i) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Committed Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

(ii) The obligation of the Guarantor in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, the Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to the Guarantor such excess.

[Signature appears on following page.]

 

G-5



--------------------------------------------------------------------------------

Executed this         day of    __    _    _    _, 20 .

 

[SUBSIDIARY GUARANTOR] By:  

 

  Name:   Title:

 

Address: [                            ] [                            ]
[                            ]

 

Agreed and Acknowledged:

CITIBANK, N.A.,

as Agent

By:  

 

  Name:   Title:

 

G-6